Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 1 of 70 PageID #: 7082



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


       GREE, INC.,
                        Plaintiff,
                                                             Case No. 2:19-cv-00070-JRG-RSP
                v.                                           Case No. 2:19-cv-00172-JRG-RSP
       SUPERCELL OY,
                        Defendant.



              CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

         This Order addresses the claim-construction disputes presented by the parties in Case No.

   2:19-cv-00070-JRG-RSP (the “’070 Case”) and Case No. 2:19-cv-00172-JRG-RSP (the “’172

   Case”). Before the Court is the opening claim construction briefs of GREE, Inc. (“Plaintiff”) (’070

   Case Dkt. No. 115 and ’172 Case Dkt. No. 71, both filed on Feb. 25, 2020), 1 the responses of

   Supercell Oy (“Defendant”) (’070 Case Dkt. No. 126 and ’172 Case Dkt. No. 79, both filed under

   seal on Mar. 10, 2020), and Plaintiff’s replies (’070 Case Dkt. No. 130 and ’172 Case Dkt. No. 82,

   both filed on Mar. 17, 2020). The Court held a hearing on the issues of claim construction and

   claim definiteness on April 14, 2020. Having considered the arguments and evidence presented by

   the parties at the hearing and in their briefing, the Court issues this Order.




   1
     Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
   are to the page numbers assigned through ECF.
                                                     1
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 2 of 70 PageID #: 7083



                                                       Table of Contents

   I.     BACKGROUND ............................................................................................................... 4
          A.        The ’137 and ’481 Patents ...................................................................................... 4
          B.        The ’873 and ’302 Patents ...................................................................................... 5
          C.        The ’655 Patent ....................................................................................................... 6
   II.    LEGAL PRINCIPLES ..................................................................................................... 7
          A.        Claim Construction ................................................................................................. 7
          B.        Departing from the Ordinary Meaning of a Claim Term ...................................... 10
          C.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 11
   III.   AGREED CONSTRUCTIONS...................................................................................... 12
   IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 12
          A.        Case No. 2:19-cv-070 ........................................................................................... 12
                    A-1.  “player character” ..................................................................................... 12
                    A-2.  “game content”.......................................................................................... 15
                    A-3.  The Selection of Game Content Terms ..................................................... 17
                    A-4.  The “Point” and “Parameter Value” Terms .............................................. 20
                    A-5.  “when a sum of the points …” .................................................................. 23
                    A-6.  “at appropriate timing” ............................................................................. 25
                    A-7.  “in a state being identical to or different from the state of being
                          displayed in the first field”........................................................................ 28
                    A-8. “possessed objects” ................................................................................... 30
                    A-9. “request for transfer”................................................................................. 33
                    A-10. “in response to the request for transfer” ................................................... 35
                    A-11. “second object” ......................................................................................... 36
                    A-12. “transfer information” ............................................................................... 40
                    A-13. “grant the second object …,” “granting, by the server, the second
                          object …,” and “granting the second object …”....................................... 42
                    A-14. “notifying the device of the second user that the first object is
                          transferred, or that the second object is granted” ...................................... 46
                    A-15. “shooting effective range” ........................................................................ 47
                    A-16. “touch operation” ...................................................................................... 49
                    A-17. The Display-a-Frame Terms ..................................................................... 53
                    A-18. “identify a second touch operation at the touch panel as an
                          instruction for an attack when the first frame is displayed” ..................... 57
          B.        Case No. 2:19-cv-172 ........................................................................................... 59
                    B-1.       “shooting effective range” ........................................................................ 59

                                                                    2
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 3 of 70 PageID #: 7084



                  B-2.
                 “first touch operation” and “second touch operation” .............................. 60
                  B-3.
                 The Display-a-Frame Terms ..................................................................... 62
                  B-4.
                 “identify a second touch operation at the touch panel as an
                 instruction for an attack when the frame is displayed” and “second
                 touch operation in the frame” ................................................................... 64
            B-5. “first frame” .............................................................................................. 65
            B-6. “a slide operation”..................................................................................... 68
   V.   CONCLUSION ............................................................................................................... 70




                                                                3
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 4 of 70 PageID #: 7085



   I.      BACKGROUND

        In the two cases addressed in this Order, Plaintiff alleges infringement of five U.S. Patents. In

   the ’070 Case, Plaintiff asserts four U.S. Patents: No. 9,604,137 (the “’137 Patent”), No. 9,774,655

   (the “’655 Patent”), No. 9,795,873 (the “’873 Patent”), and No. 9,956,481 (the “’481 Patent”). In

   the ’172 Case, Plaintiff asserts U.S. Patent No. 10,286,302 (the “’302 Patent”). The ’137, ’655,

   ’873, ’481, and ’302 Patents are collectively referred to herein as the “Asserted Patents.”

        A. The ’137 and ’481 Patents

        The ’137 Patent and ’481 Patent are related through a priority claim. The ’481 Patent purports

   to be a continuation of the application that issued as the ’137 Patent. They each list an earliest

   priority claim to a foreign application filed on March 4, 2013.

        The abstract of the ’137 Patent provides:

           A server provides a game that improves the interest in and taste of a battle event
           and increases the interest in and real enjoyment of the entire game. The server
           includes an information storage device that stores information related to the game,
           and a controller that accesses the information, performs various computations, and
           displays game images on a terminal device. In a battle event of this game, multiple
           character cards are aligned and displayed in a first field, and a player selects
           therefrom a character card to be used for a battle with an enemy character. The first
           field is replenished with another character card alternative to the selected character
           card as needed so that the player can further select an additional character card
           therefrom.

        The abstract of the ’481 Patent provides:

           A recording medium and server provide a game that improves the interest in and
           taste of a battle event and increases the interest in and real enjoyment of the entire
           game. The recording medium provides a game including a predetermined battle
           event comprising at least one battle. In a battle event of this game, game contents
           are displayed in a first field, and a player selects therefrom a game content to be
           used for a battle with an enemy character. The first field is replenished with another
           game content alternative to the selected game content as needed so that the player
           can further select an additional game content therefrom.

        Claim 1 of the ’137 Patent, an exemplary server claim, recites as follows, with disputed claim

   language emphasized:

                                                     4
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 5 of 70 PageID #: 7086



             1. A server connected to a terminal device operated by a player through a
            communication line to provide a game including a predetermined battle event
            comprising at least one battle, comprising:
             an information storage device that stores information related to the game; and
             a controller that accesses the information, performs computation on the game,
               and displays images of the game on the terminal device, wherein
             the information storage device holds, as part of the information related to the
               game, plural kinds of player characters and at least one kind of enemy
               character associated with the predetermined battle event, information on a
               game content corresponding to each of the player characters, a point set for
               each of the player characters and/or each of the game contents, and
               information on an upper limit of a point set for the battle or the
               predetermined battle event,
             the controller displays a plurality of the game contents in a first field on the
               terminal device so that the player can select at least one desired game content
               from the plurality of the game contents to attack the enemy character in the
               predetermined battle event, and
             the controller permits the player to select the game contents when a sum of the
               points of the player characters and/or the game content selected by the
               player is less than or equal to the upper limit of the point, and
             the controller sequentially subtracts the point of the selected game content from
               the upper limit of the point, and adds a predetermined amount to the upper
               limit of the point at appropriate timing or restores the upper limit of the point.

      B. The ’873 and ’302 Patents

       The ’873 Patent and ’302 Patent are related through a priority claim. The ’302 Patent purports

   to be a continuation of the application that issued as the ’873 Patent. They each list an earliest

   priority claim to a foreign application filed on February 26, 2013.

       The abstracts of the ’873 and ’302 Patents are identical and provide:

          According to one embodiment, a shooting game control method, which is executed
          by a computer incorporated in a device including a display and a touch panel,
          includes accepting a touch operation on the touch panel; displaying a first frame
          indicative of a shooting effective range on the display in accordance with a position
          of the touch operation; accepting an instruction for an attack on an attack target in
          a state in which the first frame is displayed; determining whether the attack target
          in a game image displayed on the display is within the first frame or not, at a time
          point when the instruction for the attack has been accepted; and con­ trolling the
          attack on the attack target in the game image in accordance with a result of the
          determining.




                                                     5
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 6 of 70 PageID #: 7087



       Claim 1 of the ’873 Patent, an exemplary computer-readable medium claim, recites as follows,

   with disputed claim language emphasized:

              1. A non-transitory computer-readable medium including computer-program
            instructions, which when executed by an electronic device including a display
            configured to display a game image and a touch panel provided integral with the
            display, cause the electronic device to:
              identify a first touch operation on the touch panel;
              cause the display to display a first frame indicative of a shooting effective
                range in accordance with a position of the first touch operation;
              identify a second touch operation at the touch panel as an instruction for an
                attack when the first frame is displayed; and
              control to attack in accordance with a display position of the first frame when
                the instruction for the attack is identified.

      C. The ’655 Patent

       The ’655 Patent lists an earliest priority claim to a foreign application filed on September 20,

   2012.

       The abstract of the ’655 Patent provides:

           A server including a first storage module for storing possessed objects of a first user
           and a second user, a communication module for receiving from a device of the first
           user a request for transfer of an object from the first user to the second user, a second
           storage module for storing an object transfer relationship between the first user and
           the second user in response to the request for transfer, and a benefit granting module
           for granting a predetermined benefit to the second user if a condition for granting a
           benefit in relation to an object transfer relationship of the second user with other
           users is satisfied when an object is transferred in response to the request for transfer.

       Claim 1 of the ’655 Patent, an exemplary server claim, recites as follows, with disputed claim

   language emphasized:

             1. A server for providing a service to a plurality of devices respectively used
            by a plurality of users, and communicating with the plurality of devices, the
            server comprising:
             a storage medium for storing possessed objects respectively possessed by the
               plurality of users, acquired in the service and used in the service, wherein the
               storage medium stores, for each of the plurality of users, transfer
               information indicating a transfer or a user who has transferred an object to
               any of the plurality of the users;
             a communication module for sending, to a device of a first user among the
               plurality of users, display data for selecting a first object from the possessed

                                                      6
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 7 of 70 PageID #: 7088



                 objects possessed by the first user and selecting a second user from the
                 plurality of users, wherein the communication module receives from the
                 device of the first user a request for transfer of the selected first object from
                 the first user to the second user; and
               a processor configured to:
               update the transfer information of the second user in response to the request
                 for transfer, for determining;
               determine whether the transfer information of the second user satisfies a
                 condition for granting a second object when the first object is transferred in
                 response to the request for transfer, for granting;
               grant the second object used in the service to the second user if the transfer
                 information of the second user satisfies the condition for granting the
                 second object; and
               for notifying control notifying the device of the second user that the first
                 object is transferred, or that the second object is granted.

   II.      LEGAL PRINCIPLES

         A. Claim Construction

         “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

   which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

   (Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

   381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

   considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

   858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d

   1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

   specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

   861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

   term is construed according to its ordinary and accustomed meaning as understood by one of

   ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

   at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

   Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (quotation marks omitted)



                                                       7
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 8 of 70 PageID #: 7089



   (“There is a heavy presumption that claim terms carry their accustomed meaning in the relevant

   community at the relevant time.”) cert. granted, judgment vacated, 135 S. Ct. 1846 (2015).

        “The claim construction inquiry . . . begins and ends in all cases with the actual words of the

   claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

   all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

   Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

   Cir. 1998)) overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed.

   Cir. 2015). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

   1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

   claim terms are typically used consistently throughout the patent. Id. Differences among the claim

   terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

   adds a limitation to an independent claim, it is presumed that the independent claim does not

   include the limitation. Id. at 1314–15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

   Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

   specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

   it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

   Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

   299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

   interpreting the meaning of disputed claim language, particular embodiments and examples

   appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

   v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

   Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is



                                                      8
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 9 of 70 PageID #: 7090



   improper to read limitations from a preferred embodiment described in the specification—even if

   it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

   patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

   898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

   because, like the specification, the prosecution history provides evidence of how the U.S. Patent

   and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

   However, “because the prosecution history represents an ongoing negotiation between the PTO

   and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

   specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

   Alts., Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution history

   may be “unhelpful as an interpretive resource”).

       Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

   in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

   (quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

   understand the underlying technology and the manner in which one skilled in the art might use

   claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

   may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

   may aid a court in understanding the underlying technology and determining the particular

   meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

   term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

   and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

   explained the role of extrinsic evidence in claim construction:



                                                      9
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 10 of 70 PageID #: 7091



          In some cases, however, the district court will need to look beyond the patent’s
          intrinsic evidence and to consult extrinsic evidence in order to understand, for
          example, the background science or the meaning of a term in the relevant art during
          the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
          (a patent may be “so interspersed with technical terms and terms of art that the
          testimony of scientific witnesses is indispensable to a correct understanding of its
          meaning”). In cases where those subsidiary facts are in dispute, courts will need to
          make subsidiary factual findings about that extrinsic evidence. These are the
          “evidentiary underpinnings” of claim construction that we discussed in Markman,
          and this subsidiary factfinding must be reviewed for clear error on appeal.

   Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

       B. Departing from the Ordinary Meaning of a Claim Term

       There are “only two exceptions to [the] general rule” that claim terms are construed according

   to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

   lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

   specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

   (Fed. Cir. 2014) (quoting Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

   Cir. 2012)); see also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

   2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

   in two instances: lexicography and disavowal.”). The standards for finding lexicography or

   disavowal are “exacting.” GE Lighting Sols., 750 F.3d at 1309.

       To act as his own lexicographer, the patentee must “clearly set forth a definition of the

   disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

   F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

   “with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.



   2
    Some cases have characterized other principles of claim construction as “exceptions” to the
   general rule, such as the statutory requirement that a means-plus-function term is construed to
   cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
   Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                   10
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 11 of 70 PageID #: 7092



       To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

   specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

   Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at 1366

   (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning of a

   claim term by including in the specification expressions of manifest exclusion or restriction,

   representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

   to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

   Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

      C. Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

       Patent claims must particularly point out and distinctly claim the subject matter regarded as

   the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

   “inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

   Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

   and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

   the perspective of one of ordinary skill in the art as of the time the application for the patent was

   filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

   comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

   Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

   effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

   Cir. 2012).

       When a term of degree is used in a claim, “the court must determine whether the patent

   provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

   F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

   used in a claim, “a court must determine whether the patent’s specification supplies some standard
                                                     11
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 12 of 70 PageID #: 7093



   for measuring the scope of the [term].” Ernie Ball, Inc. v. Earvana, LLC, 502 F. App'x 971, 980

   (Fed. Cir. 2013) (citations omitted). The standard “must provide objective boundaries for those of

   skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

   III.       AGREED CONSTRUCTIONS

           The parties have agreed to the following constructions set forth in their Joint Claim

   Construction Charts (‘070 Case Dkt. No. 131; ’172 Case Dkt. No. 84).

                            Term 3                                     Agreed Construction
       “second field”                                    a field that is different from the first field

       •    ’481 Patent Claims 1, 6, 7, 8
       “second field different from the first field”     a field that is different from the first field

       •    ’481 Patent Claim 4
       •    ’137 Patent Claims 8, 10, 13

           Having reviewed the intrinsic and extrinsic evidence of record, the Court hereby adopts the

   parties’ agreed constructions.

   IV.        CONSTRUCTION OF DISPUTED TERMS

           A. Case No. 2:19-cv-070

              A-1.    “player character”

                Disputed Term                   Plaintiff’s Proposed           Defendant’s Proposed
                                                   Construction                     Construction
       “player character”                   plain and ordinary meaning     characters on the second field
                                                                           of the game that correspond
       •    ’137 Patent Claims 1, 14, 16                                   to game contents selected by
       •    ’481 Patent Claims 1, 7, 8                                     a player




   3
    For all term charts in this order, the listed claims are those identified by the parties in their Joint
   Claim Construction Charts.
                                                       12
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 13 of 70 PageID #: 7094



       The Parties’ Positions

       Plaintiff submits: The term “player character” is composed of common words and is readily

   understood without construction. Defendant’s proposed construction injects improper limitations.

   For example, the requirement that the player character be on the second field contradicts an

   embodiment in which player characters are displayed on the first field. ’070 Case Dkt. No. 115 at

   13–14.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’137 Patent col.13 ll.20–53, col.13 ll.64–66.

       Defendant responds: The ’137 and ’481 Patents describe the player character as exclusively

   displayed on the second field. This is expressed in Claims 1, 7, and 8 of the ’481 Patent. And the

   independent claims of these patents express that the game contents correspond to the player

   character. ’070 Case Dkt. No. 126 at 8–9.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’481 Patent figs.4–9, col.12 l.65, col.20 ll.41–44.

       Plaintiff replies: Claim 1 of the ’137 Patent expressly allows that player characters may be

   selected from the first field. ’070 Case Dkt. No. 130 at 6.

       Analysis

       The dispute distills to whether “player character” inherently has two attributes: (1) the

   character is necessarily on the second field; and (2) the character necessarily corresponds to game

   content. The term does not inherently have these attributes.

       The correspond-to-game-contents attribute advocated by Defendant expressly appears in

   some claims, and thus is not an inherent attribute of “player character.” For example, Claim 1 of

   the ’137 Patent recites “information on a game content corresponding to each of the player



                                                    13
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 14 of 70 PageID #: 7095



   characters.” ’137 Patent col.29 ll.34–36. The Court understands that a player character corresponds

   to the game content “corresponding to each of the player characters” and thus the limitation

   Defendant advocates is otherwise found in the claims and should not be read as an inherent

   attribute of “player character.” See Phillips, 415 F.3d at 1314 (“To begin with, the context in which

   a term is used in the asserted claim can be highly instructive. To take a simple example, the claim

   in this case refers to ‘steel baffles,’ which strongly implies that the term ‘baffles’ does not

   inherently mean objects made of steel.”).

       The “player character” is not necessarily on the second field. Even if all the embodiments in

   the ’137 and ’481 Patents describe the player character as being on the second field, this is not

   enough to read a second-field limitation into “player character.” See Thorner, 669 F.3d at 1366

   (“It is likewise not enough that the only embodiments, or all of the embodiments, contain a

   particular limitation. We do not read limitations from the specification into claims; we do not

   redefine words. Only the patentee can do that.”); SRI Int’l v. Matsushita Elec. Corp., 775 F.2d

   1107, 1121 (Fed. Cir. 1985) (en banc) (“The law does not require the impossible. Hence, it does

   not require that an applicant describe in his specification every conceivable and possible future

   embodiment of his invention.”). Nothing that Defendant identifies rises to the exacting standard

   for lexicography or disclaimer such that a second-field limitation should be construed as inherent

   to the “player character.”

       Accordingly, the Court rejects Defendant’s proposed construction and determines that “player

   character” has its plain and ordinary meaning without the need for further construction.




                                                    14
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 15 of 70 PageID #: 7096



           A-2.   “game content”

            Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                               Construction                     Construction
    “game content”                      plain and ordinary meaning      an item capable of being held
                                                                        and selected by the player
    •   ’137 Patent Claim 1, 14, 16                                     which corresponds to, but is
    •   ’481 Patent Claim 1–5, 7, 8                                     different from, player
                                                                        characters


        The Parties’ Positions

        Plaintiff submits: The “game content” is not necessarily distinct from “player characters.” In

   fact, the ’137 Patent describes that game contents may “include ones corresponding to identical . .

   . player characters.” ’070 Case Dkt. No. 115 at 14–15

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’137 Patent col.5 ll.16–19.

        Defendant responds: The independent claims of the ’137 and ’481 Patents expressly recite

   “information on a game content corresponding to . . . the player characters” indicating that “game

   content” corresponds to player characters but is not the same as “player characters.” Further, “game

   content” is defined in these patents as “denot[ing] contents or items capable of being held and

   managed by the player during the game” (quoting ’137 Patent col.13 ll.39–44 (Defendant’s

   modification). ’070 Case Dkt. No. 126 at 7–8.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’137 Patent col.12 ll.62–65, col.13 ll.39–48, col.14 ll.6–8, col.14 ll.35–37,

   col.20 ll.44–50.

        Plaintiff replies: As provided in the claims, “game content” and “player character” are not

   necessarily different. Indeed, Defendant recognizes this by proposing that the “a sum of the points

   of the player characters and/or the game content . . .” limitation means “the total amount of the


                                                    15
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 16 of 70 PageID #: 7097



   points of at least two of the selected game contents.” Further, the claims already provide that that

   the “game content” is displayed and selected by the user, and thus it is unnecessary to specify that

   the “game content” may be held by the user. ’070 Case Dkt. No. 130 at 6–7.

       Analysis

       The dispute distills to two issues. First, whether “game content” is defined in the ’137 and

   ’481 Patents. It is, but not exactly as Defendant proposes. Second, whether “game content” is

   necessarily different from “player characters.” It is not.

       The ’137 and ’481 Patents define “game contents” in the following passage:

          Note that the “game contents” denote contents or items capable of being held and
          managed by the player during the game. For example, the “game contents” include
          character cards, avatars, and figures corresponding to player characters to be
          handled in virtual game space, which is a concept including so-called “objects.”
          Further, the “game contents” may evoke player characters directly or indirectly
          (such as the names of player characters, nominal designations thereof, weapons,
          clothes, costumes, spells, magic, moves, or associated characters). The "game
          contents" may be displayed as still images or moving images, or as mere character
          information rather than the images. In some cases, the “game contents” may not be
          visually recognizable or may be recognizable through the auditory sense alone such
          as audio information.

   ’137 Patent col.13 ll.39–53. Thus, the term “game contents” refers to “contents or items capable

   of being held and managed by the player during the game.”

       The term “game contents” does not necessarily refer to things that are different from the

   “player character.” While some claims recite “information on a game content corresponding to

   each of the player characters” (e.g., ’137 Patent Claim 1), this does not mean that a “player

   character” is necessarily different from “game content” in the abstract. Rather, this recites that

   there is “a game content” that is somehow distinct from the claimed “player character” to which it

   corresponds. See Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed.

   Cir. 2010) (“Where a claim lists elements separately, the clear implication of the claim language

   is that those elements are distinct components of the patented invention.” (quotation and
                                                    16
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 17 of 70 PageID #: 7098



   modification marks omitted)). This does not mean that every “player character” in every claim is

   necessarily different from any “game content.” Nothing that Defendant identifies rises to the

   exacting standard for lexicography or disclaimer such that “game content” should be construed to

   exclude “player character.”

        Accordingly, the Court construes “game content” as follows:

          •    “game content(s)” means “contents or items capable of being held and managed by

               the player during the game, such as character cards, avatars, figures, names of player

               characters, nominal designations thereof, weapons, clothes, costumes, spells, magic,

               moves, or associated characters.”

          A-3.    The Selection of Game Content Terms

              Disputed Term                Plaintiff’s Proposed          Defendant’s Proposed
                                              Construction                    Construction
    “when the player selects the       plain and ordinary meaning     when the player touches and
    desired game content”                                             plays the desired game
                                                                      content
    •   ’137 Patent Claim 2, 15, 17
    “the game content selected by      plain and ordinary meaning     the game content touched and
    the player”                                                       played by the player

    •   ’137 Patent Claims 2, 15, 17
    •   ’481 Patent Claims 1, 7, 8
    “enables selection of the new      plain and ordinary meaning     allows the player to remove
    game content”                                                     the game content from the
                                                                      first field by touching it
    •   ’481 Patent Claims 1, 7
    “selection of the new game
    content is enabled”

    •   ’481 Patent Claims 8
    “a selection of at least one       plain and ordinary meaning     a touching and playing of at
    desired game content to attack                                    least one desired game
    the enemy character”                                              content to attack the enemy
                                                                      character
    •   ’481 Patent Claims 1, 7, 8


                                                   17
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 18 of 70 PageID #: 7099



         Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

         The Parties’ Positions

         Plaintiff submits: The “selecting” variants recited in these terms are not necessarily limited to

   the “touching” and “playing” proposed by Defendant. In fact, the ’137 and ’481 Patents describe

   that a character may be “touched and selected” indicating that “selected” does not necessarily mean

   “touched.” ’070 Case Dkt. No. 115 at 15–16.

         In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’481 Patent col.18 ll.23–28.

         Defendant responds: Plaintiff’s expert testified that “selecting” in the claims requires

   “touching and playing.” Further, while the claims of the ’137 and ’481 Patents are silent as to how

   the “selecting” is done, the patents explain that it is done by touching. ’070 Case Dkt. No. 126 at

   12–13.

         In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’137 Patent col.26 ll.9–20, col.26 ll.37–63.

   Extrinsic evidence: Zyda Dep. 4 100:5–16, 101:14–19, 108:22 – 111:19 (Defendant’s Ex. D, ’070

   Case Dkt. No. 126-5 at 101–02, 109–12).

         Plaintiff replies: The term “playing” does not appear in the claims and should not be read into

   the construction of “selecting.” Further, Plaintiff’s expert did not testify that “selecting”

   necessarily includes “touching and playing” but rather distinguished “selecting” and “playing.”

   ’070 Case Dkt. No. 130 at 7–8.




   4
       Video Deposition of Michael Zyda, Ph.D. (Dec. 17, 2019).
                                                      18
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 19 of 70 PageID #: 7100



       Plaintiff cites further extrinsic evidence to support its position: Zyda Dep. 101:6–8, 107:6 –

   108:4, 111:16–19 (Defendant’s Ex. D, ’070 Case Dkt. No. 126-5 at 102, 108–09, 112).

       Analysis

       The issue in dispute is whether “selecting” and variants in these terms necessarily entail

   touching and playing. They do not.

       The game content is not necessarily “selected” by touching and playing. Even if all the

   embodiments in the ’137 and ’481 Patents describe selecting as including touching and playing,

   this is not enough to read a touch-and-play limitation into “selecting” or variants. Thorner, 669

   F.3d at 1366 (“It is likewise not enough that the only embodiments, or all of the embodiments,

   contain a particular limitation. We do not read limitations from the specification into claims; we

   do not redefine words. Only the patentee can do that.”); SRI Int’l, 775 F.2d at 1121 (“The law does

   not require the impossible. Hence, it does not require that an applicant describe in his specification

   every conceivable and possible future embodiment of his invention.”). Nothing that Defendant

   identifies rises to the exacting standard for lexicography or disclaimer such that “selecting” (and

   variants) of game content should be construed to inherently include a touch-and-play limitation.

       Further, the claims themselves do not need to explain how each step is done. Defendant’s

   argument suggests that a method step is necessarily limited to the details disclosed in the

   description of the embodiments of the invention. This is the standard for step-plus-function

   claiming under 35 U.S.C. § 112(f), but Defendant has established neither that § 112(f) applies to

   the claims at issue nor that this standard should apply in the absence of § 112(f).

       Ultimately, “select” as well as its variants are broad but plainly understandable terms.

   Accordingly, the Court rejects Defendant’s proposed construction and determines that these terms

   have their plain and ordinary meanings without the need for further construction.



                                                    19
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 20 of 70 PageID #: 7101



           A-4.   The “Point” and “Parameter Value” Terms

              Disputed Term                  Plaintiff’s Proposed           Defendant’s Proposed
                                                Construction                     Construction
    “point”                               plain and ordinary            an individual consumption
                                          meaning                       cost of selecting
    •   ’137 Patent Claims 1, 14, 16
    “second parameter value”              plain and ordinary
                                          meaning
    •   ’481 Patent Claims 1, 7, 8
    “an upper limit of a point set for    plain and ordinary            a total cost available for
    the battle or the predetermined       meaning                       selecting game content
    battle event”

    •   ’137 Patent Claims 1, 14, 16
    “information on a third parameter     plain and ordinary            information on a total cost
    value for the predetermined battle    meaning                       available for selecting game
    event”                                                              content(s) for the
                                                                        predetermined battle event
    •   ’481 Patent Claims 1, 7, 8

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The ’137 and ’481 Patents describe that the parameters may be used to

   represent the strength of a move and that the “second parameter” and “third parameter” values

   correspond to an action point. Further, the “third parameter” may correspond to the “total cost

   available for selecting game content.” The patents do not, however, restrict the claims to these

   embodiments. The “point” and “parameter” terms are composed of ordinary words that are readily

   understandable without construction. ’070 Case Dkt. No. 115 at 16–20.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’137 Patent col.5 ll.4–8, col.15 ll.4–14, col.15 ll.33–37, col.21 ll.55–58, col.21 ll.60–

   67, col.28 l.52 – col.29 l.2; ’481 Patent col.7 ll.11–18.


                                                      20
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 21 of 70 PageID #: 7102



         Defendant responds: The claims of the ’137 and ’481 Patents describe the “point” and “second

   parameter value” as the cost of selecting content in that they provide that the system “sequentially

   subtract[s] the point of the selected game content from the upper limit of the point” (’137 Patent)

   and “sequentially subtract[s] the second parameter value of the selected game content from the

   third parameter value” (’481 Patent). Further, the patents define the “third parameter value” and

   “upper limit” as the “total cost available for selecting desired game contents from the first field”

   (quoting ’137 Patent col.15 ll.4–8). ’070 Case Dkt. No. 126 at 9–11.

         In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’137 Patent col.14 l.62 – col.15 l.14, col.15

   ll.33–40, col.15 ll.47–52, col.21 ll.55–67. Extrinsic evidence: Zyda Report 5 ¶¶ 36, 39

   (Defendant’s Ex. C, ’070 Dkt. No. 126-4); Zyda Dep. 98:19 – 99:16, 100:15–16, 105:7 – 106:18,

   107:6 – 108:4, 111:16–19 (Defendant’s Ex. D, ’070 Dkt. No. 126-5 at 99–101, 106–09, 112).

         Plaintiff replies: Defendant’s proposed constructions are superfluous and clarify nothing. The

   claims are clear regarding what “point,” “second parameter,” “upper limit of the point,” and “third

   parameter” are and what is done with them. Defendant’s constructions would replace clear claim

   language with less accessible language and the constructions threaten to limit the claims to an

   exemplary embodiment. ’070 Case Dkt. No. 130 at 8–10.

         Analysis

         The dispute distills to whether the claim language should be rewritten to limit the claim terms

   to consumption costs. They should not.

         To begin, the Court again rejects Defendant’s attempt to incorporate limitations elsewhere

   expressed in the claims as inherent attributes of the “point” and “second parameter” terms. Phillips,



   5
       Expert Report of Dr. Michael Zyda Regarding the Construction of Certain Claim Terms.
                                                    21
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 22 of 70 PageID #: 7103



   415 F.3d at 1314 (“To begin with, the context in which a term is used in the asserted claim can be

   highly instructive. To take a simple example, the claim in this case refers to ‘steel baffles,’ which

   strongly implies that the term ‘baffles’ does not inherently mean objects made of steel.”). Thus,

   that “point” or “second parameter value” are expressed in the claims as something associated with

   the game content that is subtracted from some value when the game content is selected suggests

   that the “point” or “second parameter value” are not inherently limited to this attribute . See, e.g.,

   ’137 Patent col.29 ll.50–51 (“sequentially subtracts the point of the selected game content from

   the upper limit of the point”); ’481 Patent col.21 ll.29–31 (“sequentially subtracts the second

   parameter value of the selected game content from the third parameter value”). Ultimately, the

   character and role of the “point” and “second parameter value” terms in the claims are plain in the

   context of the surrounding claim language. See, e.g., ’137 Patent col.29 ll.36–37 (“a point set for

   each of the player characters and/or each of the game contents”), col.29 ll.50–51 (quoted above);

   ’481 Patent col.21 ll.15–17 (“information on a second parameter value for each of the player

   characters and/or each of the game contents”), col.21 ll.29–31 (quoted above).

       The “upper limit” and “third parameter” terms would benefit from construction, however. The

   parties appear to agree that the “third parameter value” refers to an upper limit that is set for the

   battle or battle event. And the description supports such a construction. See, e.g., ’137 Patent col.14

   l.62 – col.15 l.17 (describing the “third parameter value” as “the total cost available for selecting

   desired game contents from the first field (to form a deck) is first assigned to (set for) each player

   (user) participating in the battle event” (emphasis added).)

       Accordingly, the Court rejects Defendant’s proposed constructions, determines that “point”

   and “second parameter value” have their plain and ordinary meanings without the need for further

   construction, and construes the upper-limit and third-parameter terms as follows:



                                                     22
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 23 of 70 PageID #: 7104



          •    “an upper limit of a point set for the battle or the predetermined battle event” means

               “an upper limit of a value that is set for the battle or the predetermined battle event”;

               and

          •    “information on a third parameter value for the predetermined battle event” means

               “information on an upper limit of a value for the predetermined battle event.”

          A-5.       “when a sum of the points …”

               Disputed Term                 Plaintiff’s Proposed           Defendant’s Proposed
                                                 Construction                    Construction
    “when a sum of the points of the       plain and ordinary           only if the total amount of the
    player characters and/or the game      meaning                      points of at least two of the
    content selected by the player is                                   selected game contents is less
    less than or equal to the upper                                     than or equal to the total cost
    limit of the point”                                                 available for selecting game
                                                                        content
    •   ’137 Patent Claim 1
    “when a sum of the points of the
    player characters and/or the game
    content selected by the player is
    less than or equal to an upper limit
    of the point, permitting the player
    to select the game contents”

    •   ’137 Patent Claims 14, 16

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are readily apparent when read in the context

   of the surrounding claim language. There is no need to construe them. And Defendant’s proposed

   construction improperly removes the “player characters” from the terms. ’070 Case Dkt. No. 115

   at 20–21.




                                                      23
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 24 of 70 PageID #: 7105



       Defendant responds: While the claims do not provide how the “sum” is determined, the ’137

   Patent describes “the summing process exclusively as involving multiple game contents selected

   by the player.” ’070 Case Dkt. No. 126 at 13.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’137 Patent col.14 l.67 – col.15 l.4, col.15 ll.33–40, col.21 ll.49–54, col.26

   ll.33–36, col.28 ll.59–63, col.28 l.66 – col.29 l.4.

       Plaintiff replies: Defendant’s proposed construction contradicts the plain claim language. For

   example, Claim 1 specifically allows that a player may select only one game content (“the player

   can select at least one desired game content”) and Defendant’s proposed construction requires

   selection of at least two game contents. ’070 Case Dkt. No. 130 at 10.

       Analysis

       The issue in dispute distills to whether the summing process of the claims is necessarily

   limited to summing multiple selected game contents. It is not.

       The Court again rejects Defendant’s proposal to read the details of “how” a claim step is

   performed from the described embodiments into the claims. Defendant has not cited any law that

   supports importing such details from the description of the invention into the claims. Even if the

   only “summing” described in the ’137 Patent is the summing of two game contents, this is not

   enough to require such in the claims. Thorner, 669 F.3d at 1366 (“It is likewise not enough that

   the only embodiments, or all of the embodiments, contain a particular limitation. We do not read

   limitations from the specification into claims; we do not redefine words. Only the patentee can do

   that.”). Further, Defendant’s proposed construction would require the selection of at least two

   game contents when the claims specify “that the player can select at least one desired game

   content.” ’137 Patent col.29 ll.41–42 (Claim 1), col.31 ll.51–52 (Claim 14), col.32 ll.35–36 (Claim



                                                     24
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 25 of 70 PageID #: 7106



   16). Finally, the plain language of the claims specifies what is summed: “sum of the points of the

   player characters and/or the game content selected by the player.”

        Accordingly, the Court rejects Defendant’s proposed construction and determines that these

   terms have their plain and ordinary meanings without the need for further construction.

           A-6.   “at appropriate timing”

              Disputed Term                 Plaintiff’s Proposed           Defendant’s Proposed
                                                Construction                    Construction
    “at appropriate timing”               plain and ordinary            indefinite
                                          meaning
    •   ’137 Patent Claims 1, 14, 16
    •   ’481 Patent Claims 1, 7, 8

        The Parties’ Positions

        Plaintiff submits: the “appropriate timing” of the claims is the event timing designed into the

   game. Both Plaintiff’s expert here and Defendant’s expert in an Inter Partes Review proceeding

   have opined that this term is understandable. ’070 Case Dkt. No. 115 at 22–23.

        In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’137 Patent col.15 ll.47–61. Extrinsic

   evidence: Zyda Dep. 112:23 – 113:20 (Plaintiff’s Ex. B, ’070 Case Dkt. No. 115-2 at 12–13);

   Petition for Inter Partes Review of U.S. Patent No. 9,604,137 at 41, Supercell Oy v. GREE, Inc.,

   IPR2019-00754 (P.T.A.B. Mar. 1, 2019), Paper No. 1 (Plaintiff’s Ex. A, ’070 Case Dkt. No. 115-1




                                                   25
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 26 of 70 PageID #: 7107



   at 15); 6 Friedman IPR Decl. 7 ¶ 96, Supercell Oy v. GREE, Inc., IPR2019-00754 (P.T.A.B. Mar. 1,

   2019), Exhibit No. 1003 (Plaintiff’s Ex. D, ’070 Case Dkt. No. 115-4).

        Defendant responds: The term “appropriate timing” is subjective and the ’137 and ’481

   Patents do not provide any objective standard for determining the scope. The “appropriate timing”

   is thus subject to the vagaries of the game-designer’s opinion and the meaning is therefore

   indefinite. ’070 Case Dkt. No. 126 at 14–16.

        In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’137 Patent col.15 ll.52–61. Extrinsic

   evidence: Friedman Decl. 8 ¶¶ 56–57, 60–61 (Defendant’s Ex. E, ’070 Case Dkt. No. 126-6);

   Friedman Dep. 9 27:24 – 29:9 (Defendant’s Ex. F, ’070 Case Dkt. No. 126-7 at 6–8); Zyda Dep.

   116:4–6, 116:22–25, 117:2–8 (Defendant’s Ex. D, ’070 Case Dkt. No. 126-5 at 117–18); Petition

   for Inter Partes Review of U.S. Patent No. 9,604,137 at 11 n.1, Supercell Oy v. GREE, Inc.,

   IPR2019-00754 (P.T.A.B. Mar. 1, 2019), Paper No. 1 (Plaintiff’s Ex. A, ’070 Case Dkt. No. 115-1

   at 4).

        Plaintiff replies: The “appropriate timing” is set forth in the claims and described in the patent

   as a time after the player selects game contents, and thus is after the start of the turn and before the

   end of the turn. ’070 Case Dkt. No. 130 at 11–12.



   6
     The Court treats petitioner’s submissions in an Inter Partes Review as extrinsic evidence because
   these submissions do not necessarily reflect the patent owner’s or the PTO’s understanding of the
   patent. See Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1359–61 (Fed. Cir. 2017) (holding
   that “statements made by a patent owner during an IPR proceeding can be considered during claim
   construction and relied upon to support a finding of prosecution disclaimer” (emphasis added));
   Phillips, 415 F.3d at 1317 (“Like the specification, the prosecution history provides evidence of
   how the PTO and the inventor understood the patent.” (emphasis added)).
   7
     Declaration of Stacy Friedman in Support of Petition for Inter Partes Review of U.S. Patent No.
   9,604,137.
   8
     Declaration of Stacy Friedman in Support of Defendant’s Claim Constructions.
   9
     Deposition of Stacy Friedman (Dec. 13, 2019).
                                                     26
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 27 of 70 PageID #: 7108



       Plaintiff cites further intrinsic evidence to support its position: ’137 Patent fig.3.

       Analysis

       The issue in dispute is whether the meaning of “at appropriate timing” is reasonably certain

   in the context of the claims and description of the ’137 and ’481 Patents. It is.

       What constitutes “appropriate” timing is set forth in the ’137 and ’481 Patents with reasonable

   certainty. Specifically, the patents provide that the “appropriate” timing is “not particularly

   limited,” indicating that it must exist, but it need not be any particular time:

          Further, in this case, the control unit may sequentially subtract the second parameter
          value of the game content selected by the player from the third parameter value,
          and add a predetermined amount to the third parameter value at appropriate timing
          or restore the upper limit of the third parameter value. The “appropriate timing” is
          not particularly limited. For example, as mentioned above, when the
          predetermined battle event is composed of multiple matches (turns), the upper limit
          of the third parameter value may be restored as time passes in the middle of each
          tum. Alternatively, the upper limit of the third parameter value may be restored
          based on the damage given by the player character to the enemy character. Instead
          of or in addition to this, compiled values as the third parameter value may be
          restored at the start or end of the turn.

   ’137 Patent col.15 ll.47–61 (emphasis added). In the context of this description, and of the

   surrounding claim language, the “appropriate timing” is when a predetermined amount is added to

   the upper limit or the third parameter value sequentially with subtracting an amount from the upper

   limit or the third parameter value. See, e.g., ’137 Patent col.29 ll.50–53 (Claim 1 reciting: “the

   controller sequentially subtracts the point of the selected game content from the upper limit of the

   point, and adds a predetermined amount to the upper limit of the point at appropriate timing”);

   ’481 Patent col.21 ll.26–36 (Claim 1 reciting: “a control unit that . . . sequentially subtracts the

   second parameter value of the selected game content from the third parameter value, and adds a

   predetermined amount to the third parameter value at appropriate timing”). This timing is not a

   particular timing, but it is the timing set in the game; in other words, it is determined before the

   predetermined amount is added. While this is broad, this is not indefinite. BASF Corp., 875 F.3d
                                                     27
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 28 of 70 PageID #: 7109



   at 1367 (“the inference of indefiniteness simply from [a broad] scope finding is legally incorrect:

   breadth is not indefiniteness” (quotation marks omitted)).

        Accordingly, Defendant has failed to establish any claim is indefinite for including “at

   appropriate timing” and construes the term as follows:

           •   “at appropriate timing” means “at a predetermined time.”

           A-7.    “in a state being identical to or different from the state of being displayed in
                   the first field”

               Disputed Term                  Plaintiff’s Proposed          Defendant’s Proposed
                                                  Construction                   Construction
    “in a state being identical to or       plain and ordinary           indefinite
    different from the state of being       meaning
    displayed in the first field”

    •   ’137 Patent Claims 8, 10, 13

        The Parties’ Positions

        Plaintiff submits: Claims 8, 10, and 13 of the ’137 Patent expressly allow the controller to

   redisplay the selected game content in the second field in any state, regardless of “how displayed

   in the first field.” While broad, this is not indefinite. In fact, Defendant’s expert in an Inter Partes

   Review proceeding sufficiently understood the scope of this term to identify prior art that allegedly

   falls within its scope. ’070 Case Dkt. No. 115 at 23–24.

        In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’137 Patent col.16 ll.34–39. Extrinsic

   evidence: Petition for Inter Partes Review of U.S. Patent No. 9,604,137 at 46, Supercell Oy v.

   GREE, Inc., IPR2019-00754 (P.T.A.B. Mar. 1, 2019), Paper No. 1 (Plaintiff’s Ex. A, ’070 Case

   Dkt. No. 115-1 at 18); Friedman IPR Decl. ¶¶ 101, 137, 140, Supercell Oy v. GREE, Inc., IPR2019-

   00754 (P.T.A.B. Mar. 1, 2019), Exhibit No. 1003 (Plaintiff’s Ex. D, ’070 Case Dkt. No. 115-4).



                                                     28
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 29 of 70 PageID #: 7110



       Defendant responds: The term is a tautology and therefore does not limit the claims. As such,

   it is indefinite. ’070 Case Dkt. No. 126 at 16.

       In addition to the claims themselves, Defendant cites the following extrinsic evidence to

   support its position: Friedman Decl. ¶¶ 64–65 (Defendant’s Ex. E, Dkt. No. 126-6); Petition for

   Inter Partes Review of U.S. Patent No. 9,604,137 at 11 n.1, Supercell Oy v. GREE, Inc., IPR2019-

   00754 (P.T.A.B. Mar. 1, 2019), Paper No. 1 (Plaintiff’s Ex. A, ’070 Case Dkt. No. 115-1 at 4).

       Plaintiff replies: This term appears in dependent claims that recite other limitations. Thus, the

   dependent claims further limit the claims from which they depend, even though the claims

   otherwise cover any state. ’070 Case Dkt. No. 130 at 12.

       Analysis

       The issue in dispute is whether the scope of “in a state being identical to or different from the

   state of being displayed in the first field” is not reasonably certain because it covers all states.

   While broad, the meaning is reasonably certain.

       This term, while broad, is not indefinite. To begin, not every term found in a claim is

   necessarily limiting. For example, the Federal Circuit has instructed that a “‘whereby’ clause that

   merely states the result of the limitations in the claim adds nothing to the patentability or

   substance of the claim” and that “clauses [that] merely describe the result of arranging the

   components of the claims in the manner recited in the claims . . . do not contain any limitations.”

   Tex. Instruments Inc. v. U.S. Int’l Trade Comm’n, 988 F.2d 1165, 1172 (Fed. Cir. 1993) (emphasis

   added). Similarly, the Federal Circuit has instructed that a claim-recited “intended use or purpose

   usually will not limit the scope of the claim because such statements usually do no more than

   define a context in which the invention operates.” Boehringer Ingelheim Vetmedica, Inc. v.

   Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003); see also In re Stencel, 828 F.2d



                                                     29
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 30 of 70 PageID #: 7111



   751, 754 (Fed. Cir. 1987) (noting that “such [non-limiting] statements often, although not

   necessarily, appear in the claim’s preamble”). In other words, instead of invalidating patent claims

   for inclusion of non-limiting words, the Federal Circuit has endorsed the practice of including non-

   limiting words in a claim to provide context or clarity. Further, the Federal Circuit has instructed

   that the inclusion of unlimited claim language does not for that reason render a claim indefinite.

   BASF Corp., 875 F.3d at 1367 (holding that a claim limitation that would encompass “a practically

   limitless number of materials” does not necessarily render a claim indefinite, instructing that “the

   inference of indefiniteness simply from the scope finding is legally incorrect: breadth is not

   indefiniteness” (quotation marks omitted)).

        Accordingly, Defendant has failed to establish any claim is indefinite for including “at

   appropriate timing” and the Court determines that the term has its plain and ordinary meaning

   without the need for further construction.

          A-8.    “possessed objects”

           Disputed Term                  Plaintiff’s Proposed           Defendant’s Proposed
                                             Construction                     Construction
    “possessed objects”              plain and ordinary meaning       items possessed within the
                                                                      service by a user, including a
    •   ’655 Patent Claims 1, 7, 8                                    user’s hair styles, clothes,
                                                                      accessories, goods, and
                                                                      backgrounds


        The Parties’ Positions

        Plaintiff submits: The meaning of this term is readily apparent without construction.

   Defendant’s proposed construction includes examples of objects that provide no clarity and instead

   threaten to improperly limit the claims by importing limitations from the described embodiments.

   ’070 Case Dkt. No. 115 at 25–26.




                                                   30
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 31 of 70 PageID #: 7112



       Defendant responds: The “objects” of the claims are equated with “items” in the ’655 Patent’s

   description and “items” are defined as “including a user’s hair styles, clothes, accessories, goods,

   and backgrounds.” ’070 Case Dkt. No. 126 at 18–19.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’655 Patent col.1 ll.36–52, col.6 ll.12–14.

       Plaintiff replies: Defendant’s construction improperly confuses claim scope and imports

   limitations from the described embodiments. ’070 Case Dkt. No. 130 at 13.

       Analysis

       The issue in dispute is whether “objects” is defined in the ’655 Patent as limited to “items

   including a user’s hair styles, clothes, accessories, goods, and backgrounds.” It is not, items such

   as “hair styles, clothes, accessories, goods, and backgrounds” are examples of the claim-recited

   objects.

       The claims themselves provide significant guidance regarding the nature of the “possessed

   objects.” For example, Claim 1 of the ’655 Patent provides the following:

          •   “a storage medium for storing possessed objects respectively possessed by the

              plurality of users, acquired in the service and used in the service,” ’655 Patent col.17

              ll.15–17,

          •   “a communication module for sending, to a device of a first user among the plurality

              of users, display data for selecting a first object from the possessed objects possessed

              by the first user and selecting a second user from the plurality of users,” id. at col.17

              ll.22–26, and




                                                    31
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 32 of 70 PageID #: 7113



          •   “wherein the communication module receives from the device of the first user a

              request for transfer of the selected first object from the first user to the second user,”

              id. at col.17 ll.26–29.

       Claims 7 and 8 include similar limitations. Thus, where the possessed objects are stored and

   what are done with them are specified plainly in the claims.

       While the Court understands “objects” here to be a broad term with several potential plain

   meanings, the ’655 Patent provides examples that may be useful to understanding the “possessed

   objects” of the claims. For example, the patent provides that “server 3 manages the user’s avatar,

   possessed items, posted messages, and other users in a friend relationship with the user.” Id. at

   col.6 ll.12–14 (emphasis added). In fact, all the “possessed” objects of the description of the

   embodiments of the invention are “possessed items.” From this, the Court understands that

   “object” in the claims is used according to its plain meaning that is synonymous with “item.” In

   other words, the “possessed object” of the claims refers to an item. And “item” is used broadly in

   the patent. For example, in the context of explaining the types of things a user’s avatar (the user’s

   alter ego in the game) may possess, the patent provides:

          Coordinating an avatar’s items including hair styles, clothes, accessories, goods,
          and backgrounds is now one of important activities for a user to draw attention to
          his/her own senses and preferences in a network community. Users are thus getting
          or buying these items or giving them to their friends as gifts, which means
          coordinating avatar items is now one target of economic activity (Patent Literature
          1, for example).

   ’655 Patent col.1 ll.36–53 (emphasis added).

       Accordingly, the Court construes “possessed objects” as follows:

          •   “possessed objects” means “items, such as hair styles, clothes, accessories, goods, and

              backgrounds.”




                                                    32
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 33 of 70 PageID #: 7114



           A-9.    “request for transfer”

           Disputed Term                   Plaintiff’s Proposed             Defendant’s Proposed
                                              Construction                       Construction
    “request for transfer”            plain and ordinary meaning        request sent from a user
                                                                        device to the server to
    •   ’655 Patent Claims 1, 7, 8                                      execute a transfer [of the
                                                                        selected first object from the
                                                                        first user to the second user]


        The Parties’ Positions

        Plaintiff submits: The meaning of this term is readily apparent in the context of the claims.

   Instead of clarifying claim scope, Defendant’s proposed construction adds redundant references to

   limitations expressed in the claims. ’070 Case Dkt. No. 115 at 26.

        Defendant responds: The independent claims of the ’655 Patent express that the server is

   configured to “receiv[e] from the device of the first user a request for transfer of the selected first

   object from the first user to the second user” and that the server executes the request by “updat[ing]

   the transfer information of the second user in response” (Defendant’s modifications). Thus, the

   “request for transfer” is from a user device to a server to execute a transfer. ’070 Case Dkt. No.

   126 at 19–20.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’655 Patent col.1 ll.18–19.

        Plaintiff replies: The meaning of “request for transfer” is plain without construction. ’070

   Case Dkt. No. 130 at 13.

        Analysis

        The issue in dispute appears to be simply whether “request for transfer” should be rewritten

   to incorporate other expressed limitations. It should not.




                                                       33
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 34 of 70 PageID #: 7115



       The claims of the ’655 Patent plainly express the nature of the “request for transfer.” For

   example:

         •    Claim 1 recites: “the server comprising: . . . a communication module . . . the

              communication module receives from the device of the first user a request for

              transfer of the selected first object from the first user to the second user; a processor

              configured to: update the transfer information of the second user in response to the

              request for transfer . . . a processor configured to: [perform a function] when the first

              object is transferred in response to the request for transfer, for granting” (emphasis

              added).

         •    Claim 7 recites: “A method for controlling a server . . . the method comprising:

              receiving from the device of the first user a request for transfer of the selected first

              object from the first user to the second user; updating the transfer information of the

              second user in response to the request for transfer . . . [performing a function] when

              the first object is transferred in response to the request for transfer” (emphasis

              added).

         •    Claim 8 recites: “A computer-readable, non-transitory medium storing a control

              program for a server . . . wherein the control program causes the server to execute a

              process, the process comprising: receiving from the device of the first user a request

              for transfer of the selected first object from the first user to the second user; updating

              the transfer information of the second user in response to the request for transfer . . .

              [performing a function] when the first object is transferred in response to the request

              for transfer” (emphasis added).




                                                    34
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 35 of 70 PageID #: 7116



   The roles and relationships of the server, the user device, and the “request for transfer” are clearly

   set forth in the claims.

       Accordingly, the Court rejects Defendant’s proposal to rewrite the claim language and

   determines that “request for transfer” has its plain and ordinary meaning without the need for

   further construction.

           A-10. “in response to the request for transfer”

           Disputed Term                 Plaintiff’s Proposed           Defendant’s Proposed
                                             Construction                    Construction
    “in response to the request for upon receipt of the request for in response to the request sent
    transfer”                       transfer                        from a user device to the
                                                                    server to execute a transfer
    • ’655 Patent Claims 1, 7, 8                                    [of the selected first object
                                                                    from the first user to the
                                                                    second user]


       The Parties’ Positions

       Plaintiff submits: The term “in response to the request for transfer” should be construed to

   clarify that, in the claims, the “transfer information of the second user” is updated on receipt of the

   request. ’070 Case Dkt. No. 115 at 26–27.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’655 Patent col.9 ll.41–48.

       Defendant responds: Changing “in response to” to “upon receipt of” improperly changes the

   meaning the claim language rather than clarifying it. ’070 Case Dkt. No. 126 at 20.

       Plaintiff replies: Construing “in response to” as “upon receipt of” clarifies that updating the

   second user’s transfer information proceeds without intervening steps when the request is received.

   ’070 Case Dkt. No. 130 at 13–14.




                                                     35
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 36 of 70 PageID #: 7117



        Analysis

        The issue in dispute distills to whether “in response to” necessarily means “upon receipt of.”

   It does not.

        Plaintiff attempts to rewrite broad claim language but has not met the exacting standard for

   doing so. Specifically, the claim language “in response to” is plainly broader than “upon receipt

   of.” And Plaintiff has not identified anything that rises to the exacting standard of lexicography or

   disclaimer to justify limiting “in response to” to “upon receipt of.” Thus, the Court rejects

   Plaintiff’s proposal.

        Defendant’s proposed construction simply reiterates its proposal for “request for transfer.”

   For the reasons stated above in the section of “request for transfer,” the Court rejects Defendant’s

   proposal.

        Accordingly, the Court rejects the parties’ proposed constructions and determines that “in

   response to the request for transfer” has its plain and ordinary meaning without the need for further

   construction.

           A-11. “second object”

           Disputed Term                  Plaintiff’s Proposed             Defendant’s Proposed
                                             Construction                       Construction
    “second object”                  plain and ordinary meaning        a predetermined item used in
                                                                       the service granted to the
    •   ’655 Patent Claims 1–8                                         second user if that user’s
                                                                       transfer information satisfies
                                                                       a predetermined condition


        The Parties’ Positions

        Plaintiff submits: The meaning of “second object” is readily apparent without construction.

   Defendant’s proposal improperly injects a number of limitations instead of clarifying claim scope.




                                                    36
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 37 of 70 PageID #: 7118



   For example, neither the “second object” nor the condition on which it is granted is necessarily

   “predetermined.” ’070 Case Dkt. No. 115 at 27–28.

       Defendant responds: As with “possessed objects,” the “second object” should be construed to

   clarify the “object” is an “item.” And as repeatedly explained in the ’655 Patent, the “second

   object” is a “predetermined item” granted on a “predetermined condition.” ’070 Case Dkt. No. 126

   at 20–21.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’655 Patent, at [57] Abstract, col.2 ll.27–32, col.4 ll.24–27, col.9 l.64 – col.10

   l.5, col.13 ll.12–20, col.14 ll.50–57, col.15 ll.60–64.

       Plaintiff replies: Even if all the embodiments of the “second object” are “predetermined” and

   granted on satisfaction of a “predetermined” condition, it would be improper to read

   “predetermined” into the claims as Defendant proposes. Further, the ’655 Patent describes granting

   an item on satisfaction of a condition that is not described as predetermined. ’070 Case Dkt. No.

   130 at 14.

       Plaintiff cites further intrinsic evidence to support its position: ’655 Patent, at [57] Abstract.

       Analysis

       The issues in dispute distill to whether the second object is necessarily a “predetermined” item

   granted on satisfaction of a “predetermined” condition. It is not.

       The claims of the ’655 Patent provide significant guidance regarding the nature of the “second

   object” and when it granted. For example:

          •     Claim 1 recites: “the server comprising: . . . a processor configured to: . . . determine

                whether the transfer information of the second user satisfies a condition for granting

                a second object when the first object is transferred in response to the request for



                                                      37
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 38 of 70 PageID #: 7119



              transfer, for granting; grant the second object used in the service to the second user if

              the transfer information of the second user satisfies the condition for granting the

              second object” (emphasis added).

          •   Claim 7 recites: “A method for controlling a server . . . the method comprising: . . .

              determining whether the transfer information of the second user satisfies a condition

              for granting a second object when the first object is transferred in response to the

              request for transfer; granting, by the server, the second object used in the service to

              the second user when the transfer information of the second user satisfies the

              condition for granting the second object” (emphasis added).

          •   Claim 8 recites: “A computer-readable, non-transitory medium storing a control

              program for a server . . . wherein the control program causes the server to execute a

              process, the process comprising: . . . determining whether the transfer information of

              the second user satisfies a condition for granting a second object when the first

              object is transferred in response to the request for transfer; granting the second object

              used in the services to the second user when the transfer information of the second

              user satisfies the condition for granting the second object” (emphasis added).

       The Court rejects Defendant’s proposed “predetermined” limitations. Notably, the claims

   provide significant detail regarding the grant of the second object and the condition for the granting

   the second object. The claims do not, however, specify that either the condition or the second

   object itself is somehow “predetermined.” In fact, the ’655 Patent does not uniformly refer to the

   condition or that which is conferred on satisfaction of the condition as “predetermined.” At times

   the patent does provide: “a benefit granting module for granting a predetermined benefit to the

   second user if a condition for granting a benefit in relation to an object transfer relationship of the


                                                     38
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 39 of 70 PageID #: 7120



   second user with other users is satisfied.” Id. at col.2 ll.27–32 (emphasis added). In this example,

   the benefit granted is described as “predetermined” but the grant condition is not. In another

   example, the patent provides: “if a predetermined condition for granting an item is satisfied with

   regard to the other user owing to the item transfer, the server grants the predetermined item to the

   other user.” Id. at col. 4 ll.24–27. The patent describes the granted item/benefit in some examples

   as “predetermined” and in others as not and the patent describes the grant condition in some

   examples as “predetermined” and in others as not. This strongly suggests that the “condition” of

   the claims and the “second item” of the claims are not necessarily “predetermined.”

       For the reasons set forth in the section on “possessed objects,” the Court understands that the

   second object, like a possessed object, is an “item.” Further, as the “second object” is recited

   distinctly from the “first object” in the claims, the court understands that these are distinct objects.

   See Becton, Dickinson & Co., 616 F.3d at 1254 (“Where a claim lists elements separately, the clear

   implication of the claim language is that those elements are distinct components of the patented

   invention.” (quotation and modification marks omitted)). To be clear, this does not mean that the

   first and second objects cannot be of the same type, they just cannot be the same singular object.

       Accordingly, the Court construes “second object” as follows:

           •   “second object” means “item that is distinct from the first object”.




                                                     39
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 40 of 70 PageID #: 7121



          A-12. “transfer information”

          Disputed Term 10                 Plaintiff’s Proposed             Defendant’s Proposed
                                              Construction                       Construction
    “transfer information”            plain and ordinary meaning        a user’s stored information or
                                                                        database records representing
    •   ’655 Patent Claims 1, 7, 8                                      an object transfer between
                                                                        two users or a user who has
                                                                        transferred an object to
                                                                        another user


        The Parties’ Positions

        Plaintiff submits: The meaning of “transfer information” is readily apparent without

   construction. Defendant’s proposed construction improperly limits the information to information

   representing a “transfer between two users” when the claims express the information may represent

   a transfer to “any of the plurality of the users.” Further, Defendant’s proposed construction

   improperly incorporates surrounding claim language, which is both unnecessary and confusing.

   ’070 Case Dkt. No. 115 at 28–29.

        Defendant responds: The claims expressly recite “transfer information [as] indicating a

   transfer or a user who has transferred an object to any of the plurality of the users” and Defendant’s

   proposed construction provides “terminology more easily accessible to a lay juror.” Further, the

   claims do not specify how the transfer information is stored or how the information is used to

   determine whether the claim-recited condition for granting the second object is satisfied. As

   explained in the ’655 Patent, the transfer information is stored as database records representing an

   object transferred between two users. The “records” are counted, and if the count is greater than a




   10
     The parties identified this term as “the transfer information” in the summary chart provided in
   their Joint Claim Construction Chart, Dkt. No. 131 at 4, but charted it as “transfer information” in
   the detailed chart for the ’655 Patent in Exhibit C to their Joint Claim Construction Chart, see, e,g.,
   Dkt. No. 131-2 at 2.
                                                     40
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 41 of 70 PageID #: 7122



   predetermined value, the second-object grant condition is satisfied. ’070 Case Dkt. No. 126 at 21–

   22.

         In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’655 Patent col.6 ll.40–44, col.6 ll.56–59, col.9 l.41 – col.10 l.15.

         Plaintiff replies: The claims do not need to specify how the transfer information is stored and

   used. It is improper to read into the claims described specifics regarding how the information is

   stored and used when such are not expressed in the claims. ’070 Case Dkt. No. 130 at 14–15.

         Analysis

         The issues in dispute distill to whether “transfer information” must be construed to specify

   how the information is stored. It should not.

         The claims of the ’655 Patent plainly express the nature of the “transfer information.” For

   example:

            •   Claim 1 recites: “the server comprising: . . . a storage medium . . . wherein the storage

                medium stores, for each of the plurality of users, transfer information indicating a

                transfer or a user who has transferred an object to any of the plurality of the users”

                (emphasis added).

            •   Claim 7 recites: “A method for controlling a server . . . the method comprising: . . .

                storing, for each of the plurality of users, transfer information indicating a transfer

                or a user who has transferred an object to any of the plurality of the users in the

                storage module” (emphasis added).

            •   Claim 8 recites: “A computer-readable, non-transitory medium storing a control

                program for a server . . . wherein the control program causes the server to execute a

                process, the process comprising: storing, for each of the plurality of users, transfer


                                                     41
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 42 of 70 PageID #: 7123



              information indicating a transfer or a user who has transferred an object to any of the

              plurality of the users in the storage medium” (emphasis added).

   The claims plainly and expressly state what the transfer information indicates and that it is stored

   for the users. There is no need to construe “transfer information” to clarify or change this, as

   Defendant proposes.

        The Court also rejects Defendant’s attempt to read in “how” the transfer information is stored

   (and how the system determines whether the grant condition is satisfied). Again, Defendant’s

   proposal supplants the clear and broad claim language “stores” and “storing” with details from the

   described embodiments. Defendant has not identified anything that rises to the exacting standard

   required to replace the plain claim language with specifics from the description of the described

   embodiments.

        Accordingly, the Court rejects Defendant’s proposed construction and determines that

   “transfer information” has its plain and ordinary meaning without the need for further construction.

           A-13. “grant the second object …,” “granting, by the server, the second object …,”
                 and “granting the second object …”

               Disputed Term                 Plaintiff’s Proposed         Defendant’s Proposed
                                                 Construction                  Construction
    “grant the second object used in the    plain and ordinary        the server automatically
    service to the second user if the       meaning                   confer[s / ring] a bonus item
    transfer information of the second                                [or second object] on the
    user satisfies the condition for                                  second user if the second
    granting the second object”                                       user’s transfer information
                                                                      satisfies the condition for
    •   ’655 Patent Claims 1                                          awarding a bonus item [or
    “granting, by the server, the second                              second object]
    object used in the service to the
    second user when the transfer
    information of the second user
    satisfies the condition for granting
    the second object”

    •   ’655 Patent Claim 7

                                                   42
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 43 of 70 PageID #: 7124



              Disputed Term                  Plaintiff’s Proposed       Defendant’s Proposed
                                                Construction                Construction
    “granting the second object used in
    the services to the second user when
    the transfer information of the
    second user satisfies the condition
    for granting the second object”

    •   ’655 Patent Claim 8
    “the condition for granting the         plain and ordinary       the threshold count of a user’s
    second object”                          meaning                  transfer information required
                                                                     to satisfy the predetermined
    •   ’655 Patent Claims 1, 7, 8                                   condition for automatically
                                                                     conferring a bonus item [or
                                                                     second object] on the second
                                                                     user


        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are readily apparent without construction.

   Defendant’s propose a number of improper limitations. For example, a “second object” is not

   necessarily a “bonus item.” Likewise, “grant the second object” does not necessarily mean the

   “server automatically confers a bonus item.” And the grant “condition” is not necessarily “the

   threshold count of a user’s transfer information required to satisfy the predetermined condition.”

   ’070 Case Dkt. No. 115 at 29–30.

        Defendant responds: The ’655 Patent explains that the “transfer information” is stored as

   database records, these records are counted, and the count must reach a predetermined value to

   satisfy the grant condition. If the grant condition is met, the second object is automatically

   conferred to the second user. ’070 Case Dkt. No. 126 at 22–23.




                                                      43
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 44 of 70 PageID #: 7125



          In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’655 Patent col.10 ll.9–15. Extrinsic

   evidence: The American Heritage Dictionary at 368 (5th ed. 2012), “grant” (Defendant’s Ex. H,

   ’070 Case Dkt. No. 126-9 at 7); Takeuchi Dep. Vol.1 11 at 59:21–24 (Defendant’s Ex. J, ’070 Case

   Dkt. No. 126-11 at 9).

          Plaintiff replies: Defendant’s proposed construction improperly imports limitations from

   described embodiments and uses words not found the intrinsic record. ’070 Case Dkt. No. 130 at

   15–16.

          Analysis

          The dispute distills to two issues. The first issue is whether the claim-recited grant of a second

   object is necessarily performed automatically by the server. While the claims specify the grant is

   by the server, the claims do not specify whether such must be automatic and the Court rejects that

   it must be automatic. The second issue is whether the “condition for granting the second object”

   is necessarily a predetermined count threshold that must be met by a count of transfer records. It

   is not.

          The claims of the ’655 Patent provide significant guidance regarding the nature of the “grant”

   and when it granted. For example:

             •   Claim 1 recites: “the server comprising: . . . a processor configured to: . . . determine

                 whether the transfer information of the second user satisfies a condition for granting

                 a second object when the first object is transferred in response to the request for

                 transfer, for granting; grant the second object used in the service to the second user if




   11
        Videotaped Deposition of Masaru Takeuchi, Volume 1 (Jan. 16, 2020).
                                                       44
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 45 of 70 PageID #: 7126



              the transfer information of the second user satisfies the condition for granting the

              second object” (emphasis added).

          •   Claim 7 recites: “A method for controlling a server . . . the method comprising: . . .

              determining whether the transfer information of the second user satisfies a condition

              for granting a second object when the first object is transferred in response to the

              request for transfer; granting, by the server, the second object used in the service to

              the second user when the transfer information of the second user satisfies the

              condition for granting the second object” (emphasis added).

          •   Claim 8 recites: “A computer-readable, non-transitory medium storing a control

              program for a server . . . wherein the control program causes the server to execute a

              process, the process comprising: . . . determining whether the transfer information of

              the second user satisfies a condition for granting a second object when the first

              object is transferred in response to the request for transfer; granting the second object

              used in the services to the second user when the transfer information of the second

              user satisfies the condition for granting the second object” (emphasis added).

       The Court rejects Defendant’s proposal to limit the “grants” and “granting” of the claims to

   automatic grants/granting. As plainly expressed in the claims, the server grants the second object

   “if” the condition for granting the object is satisfied in Claim 1 and the server grants the second

   object “when” the condition for granting the object is satisfied in Claims 7 and 8. Defendant

   essentially proposes rewriting the “if” and “when” of the claims as “automatically if” but has not

   identified anything that rises to the exacting standard to so limit the claims.

       The Court also rejects Defendant’s proposal to limit the “condition for granting” the second

   object to the details of the described embodiments. Defendant’s proposal supplants the clear and


                                                    45
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 46 of 70 PageID #: 7127



   broad claim language “condition for granting” with details from the described embodiments. Yet

   Defendant has not identified anything that rises to the exacting standard required to replace the

   plain claim language with specifics from the description of the described embodiments.

        Accordingly, the Court rejects Defendant’s proposed constructions and determines that these

   terms have their plain and ordinary meanings without the need for further construction.

            A-14. “notifying the device of the second user that the first object is transferred, or
                  that the second object is granted”

            Disputed Term                  Plaintiff’s Proposed             Defendant’s Proposed
                                              Construction                        Construction
    “notifying the device of the      plain and ordinary meaning        posting a message on the
    second user that the first                                          device of the second user
    object is transferred, or that                                      including message text
    the second object is granted”                                       alerting the second user that
                                                                        the first object is transferred,
    •   ’655 Patent Claims 1, 7, 8                                      or that the second object is
                                                                        granted


        The Parties’ Positions

        Plaintiff submits: There is no evidence to justify limiting “notifying the device of the second

   user” to “posting a message on the device of the second user including message text alerting the

   second user.” ’070 Case Dkt. No. 115 at 30–31.

        Defendant responds: The claims do not explain how the notifying is accomplished. As

   explained in the ’655 Patent, “notifying” is done by “posting on the second user’s device a message

   including text to alert the second user.” ’070 Case Dkt. No. 126 at 24.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’655 Patent col.10 ll.16–47, col.13 l.53 – col.14 l.19, col.14 ll.47–49.

        Plaintiff replies: Defendant’s proposed limitation is not justified. ’070 Case Dkt. No. 130 at

   16–17.



                                                    46
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 47 of 70 PageID #: 7128



        Analysis

        The issue in dispute distills to whether the “notifying the device of the second user” recited in

   the claims is necessarily accomplished through “posting a message on the device of the second

   user including message text alerting the second user” as described in the ’655 Patent. It is not.

        The Court rejects Defendant’s proposed construction. Again, Defendant attempts to supplant

   the claims with details from the description of the embodiments. And again, Defendant has not

   identified anything the rises to the exacting standard required to import limitations from the

   description into claims that do not express them.

        Accordingly, the Court rejects Defendant’s proposed construction and determines that this

   term has its plain and ordinary meaning without the need for further construction.

           A-15. “shooting effective range”

               Disputed Term                    Plaintiff’s Proposed         Defendant’s Proposed
                                                   Construction                   Construction
    “shooting effective range”                range at which a            plain and ordinary meaning
                                              shooting action is
    •   ’873 Patent Claims 1, 8, 10, 11       effective                   alternatively,
                                                                          • a range within which
                                                                              shooting action may be
                                                                              effective

        The Parties’ Positions

        Plaintiff submits: This term should be construed to clarify that “when a shooting action occurs

   while a target is in a ‘shooting effective range,’ then the shooting action will be effective, i.e., it

   can hit the desired target.” This comports with the ’873 Patent’s description of the invention. The

   “shooting effective range” is displayed to a user and differs from what a firearm user might view

   through a traditional rifle scope in that firing at a target within the “shooting effective range” will

   necessarily result in hitting the target, while firing at a target within the rifle-scope sight may result




                                                      47
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 48 of 70 PageID #: 7129



   in missing the target. This difference should be clarified to avoid jury confusion. ’070 Case Dkt.

   No. 115 at 32–33.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’873 Patent fig.4, col.5 ll.21–23.

       Defendant responds: The meaning of “shooting effective range” is readily apparent without

   construction. Plaintiff’s proposed construction improperly narrows the scope of this limitation by

   requiring the shots fired at a target with the shooting effective range will necessarily be effective.

   The ’873 Patent, however, explains that the displayed gun sights are simply simulating an image

   of an optical sight (scope). ’070 Case Dkt. No. 126 at 27–28.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’873 Patent col.4 ll.42–43, col.5 ll.15–17.

       Plaintiff replies: The “shooting effective range” of the claims is indicated by the “target circle

   TC” of the description, and the “target circle TC” of the description indicates a range in which

   shooting necessarily is effective. Defendant recognized this in a recent petition for Inter Partes

   Review of the ’873 Patent. ’070 Case Dkt. No. 130 at 17.

       Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

   evidence: ’873 Patent fig.2, col.6 ll.29–36. Extrinsic evidence: Petition for Inter Partes Review

   of U.S. Patent No. 9,795,873 at 13–14, 19, Supercell Oy v. GREE, Inc., IPR2020-00215 (P.T.A.B.

   Dec. 4, 2019), Paper No. 2 (Plaintiff’s Ex. 1, ’070 Case Dkt. No. 130-1 at 19–20, 25).

       Analysis

       The issue in dispute is whether “shooting effective range” in the ’873 Patent is a range within

   which shooting necessarily is effective. It is not.




                                                      48
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 49 of 70 PageID #: 7130



        The ’873 Patent does not describe the shooting effective range as one in which a shot

   necessarily hits the target. Rather, the patent provides:

           FIG. 4 is a view illustrating an image of the part of the shooting button circle SC
           which is displayed on the display unit 17 at this time. As illustrated in FIG. 4, the
           shooting button circle SC simulates an image of the view field of an optical sight
           (scope) centering at cross hair CH having a cross shape, which is disposed at the
           touch position. The concentric target circle TC is displayed inside the shooting
           button circle SC, for example, by a red broken line (a black broken line in FIG. 4).
           The target circle TC is representative of a range in which a bullet can hit an
           attack target by executing shooting by an auto-aiming function.

           FIG. 4 illustrates a state in which the attack target MT deviates from the cross hair
           CH, but a major part of the upper body is within the target circle TC and it is highly
           possible that shooting is successfully executed by the auto­aiming function and a
           bullet hits the attack target MT.

   ’873 Patent col.5 ll.13–28 (emphasis added). Plaintiff presents the “target circle TC” as the

   shooting effective range. The above-quoted passage does not, however, equate the target circle TC

   with a range within which a bullet “will” hit a target. Rather, it states that TC represents a range

   within which a bullet “can” hit a target. Further, the passage explains that even when a “major

   part” of the target is within the target circle TC, it is only “highly possible” that the bullet will hit

   the target (and then only with the “auto-aiming function”). Simply, this contradicts Plaintiff’s

   proposal.

        Accordingly, the Court construes “shooting effective range” as follows:

           •   “shooting effective range” means “range in which an attack target can be hit.”

           A-16. “touch operation”

               Disputed Term                  Plaintiff’s Proposed           Defendant’s Proposed
                                                  Construction                     Construction
    “touch operation”                        plain and ordinary           operation that brings the
                                             meaning                      user’s finger or other object,
    •   ’873 Patent Claims 1, 9, 10, 11                                   such as a stylus, into contact
                                                                          with touch panel




                                                      49
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 50 of 70 PageID #: 7131



         The Parties’ Positions

         Plaintiff submits: The meaning of “touch operation” is readily apparent without construction.

   It “refers to an action in which a user interacts with the screen through touch, such as by touching,

   pressing on, sliding, or even removing a finger from the screen.” Defendant’s proposed

   construction improperly limits the “touch operation” to an operation that first brings a finger or

   other object into contact with the touch panel. In fact, the ’873 Patent discloses a touch operation

   after the user’s finger is in contact with the touch panel (citing ’873 Patent col.5 ll.47–51). ’070

   Case Dkt. No. 115 at 33–34.

         In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’873 Patent col.1 ll.24–32, col.4 ll.19–24, col.4 ll.29–32, col.5 ll.29–41, col.5 ll.47–

   51.

         Defendant responds: The plain meaning of a “touch operation” is an operation that involves

   touching something, bringing an object into contact with something. Thus, a “touch operation” is

   distinct from a “sliding operation,” in which contact is maintained. The “slide operation” is used

   in the claims and the description of the invention as an operation distinct from the “touch

   operation.” The “touch operation” is also distinct from removing a finger from the touch screen,

   as removing a finger cannot be accepted or received as input by the touch panel, which are

   described as necessary features of a “touch operation.” This comports with an inventor’s

   deposition testimony that the “touch operation” is tapping. Finally, the term “touch” in touch

   operation is improperly not given any effect under Plaintiff’s proposed interpretation. This is

   because the claims require interaction through a touch panel and all such interactions are through

   touch. Thus, under Plaintiff’s proposed understanding, a “touch operation on the touch panel,” as




                                                     50
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 51 of 70 PageID #: 7132



   recited in the claims, is no different than an “operation on the touch panel,” improperly rendering

   superfluous “touch” in “touch operation.” ’070 Case Dkt. No. 126 at 28–32.

          In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’873 Patent, at [57] Abstract, fig.2, col.1

   ll.16–22, col.2 ll.14–31, col.4 ll.19–37, col.4 ll.47–52, col.5 ll.29–31, col.5 ll.35–37, col.6 ll.4–6.

   Extrinsic evidence: Webster’s New College Dictionary at 1192 (3d ed. 2008), “touch”

   (Defendant’s Ex. Q, ’070 Case Dkt. No. 126-18 at 4); The American Heritage Dictionary at 859

   (5th ed. 2012), “touch” (Defendant’s Ex. R, ’070 Case Dkt. No. 126-19 at 4); Nagano Dep. vol.1 12

   at 80:3–8 (Defendant’s Ex. M, ’070 Case Dkt. No. 126-14 at 9); Nagano Dep. vol.2 13 at 157:23 –

   158:3 (Defendant’s Ex. N, ’070 Case Dkt. No. 126-15 at 5–6).

          Plaintiff replies: In a petition for Inter Partes Review of the ’873 Patent, Defendant represented

   that the plain meaning of “touch operation” is understandable without construction and Defendant

   should here be held to that. There is nothing in the intrinsic record that limits the “touch operation”

   to the “tap” operation Defendant advocates. The dictionary definitions Defendant relies upon

   simply establish that “touch” has a broad meaning. And the inventor testimony is of little

   significance with regard to claim construction. ’070 Case Dkt. No. 130 at 18–19.

          Plaintiff cites further extrinsic evidence to support its position: Zagal ’873 Patent IPR Decl.

   ¶ 63, Supercell Oy v. GREE, Inc., IPR2020-00215 (P.T.A.B. Dec. 4, 2019), Ex. 1007 (Plaintiff’s

   Ex. 2, ’070 Case Dkt. No. 130-2).




   12
        Videotaped Deposition of Tadashi Nagano Volume 1 (Jan. 14, 2020).
   13
        Videotaped Deposition of Tadashi Nagano Volume 2 (Jan. 15, 2020).
                                                       51
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 52 of 70 PageID #: 7133



        Analysis

        The issue in dispute appears to be whether a “touch operation” on a touch panel in the ’873

   Patent is necessarily limited to the initial contact of an object (like a finger or stylus) with the touch

   panel. It is not.

        To begin, Defendant’s reliance on inventor testimony is misplaced. The Federal Circuit has

   instructed:

           Whether an inventor’s testimony is consistent with a broader or narrower claim
           scope, that testimony is still limited by the fact that an inventor understands the
           invention but may not understand the claims, which are typically drafted by the
           attorney prosecuting the patent application. As we have explained, “it is not unusual
           for there to be a significant difference between what an inventor thinks his patented
           invention is and what the ultimate scope of the claims is after allowance by the
           PTO.” [Markman v. Westview Instruments, Inc., 52 F.3d 967, 985 (Fed. Cir. 1995)].
           Moreover, [Defendant’s] asserted approach, to rely on inventor testimony when it
           is contrary to interest, is unworkable. It would require a case by case determination
           as to whether an inventor is testifying against his or her interest. The inventor might
           testify to a broad claim scope in order to increase the likelihood of a finding of
           infringement. The inventor also might testify to a narrower claim scope to avoid a
           challenge to the validity of the patent. We hold that inventor testimony as to the
           inventor’s subjective intent is irrelevant to the issue of claim construction.

   Howmedica Osteonics Corp. v. Wright Med. Tech., Inc., 540 F.3d 1337, 1346 (Fed. Cir. 2008)

   (emphasis added). The fact that Mr. Nagano testified that he (and the other inventors) intended

   that the “best” way for shots to be fired in the invention was by a “tap” on the screen is irrelevant

   to claim construction.

        Further, the ’873 Patent does not equate “touch” with “tap” as Defendant suggests. For

   example, the patent expressly discloses a “tap” operation. ’873 Patent col.1 ll.30–31. The fact that

   the claims recite “touch” and not “tap” suggests that “touch” and “tap” are not strictly synonymous.

   Further, the patent describes a touch operation that involves maintaining contact rather than

   initiating contact: “In the case where the outer edge of the shooting button circle SC has been

   touch-operated, if this operation is determined in step S108, the CPU 11 accepts a subsequent slide


                                                      52
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 53 of 70 PageID #: 7134



   operation of moving the touch operation while the touch state on the touch panel unit 18 is being

   kept.” Id. at col.5 ll.47–51. This again suggests that “touch” and “tap” are not strictly synonymous.

   Rather, “touch” as used in the patent broadly encompasses operations involving contact with the

   touch panel.

        Accordingly, the Court construes “touch operation” as follows:

          •   “touch operation” means “operation that involves the user’s finger or other object,

              such as a stylus, on the touch panel.”

          A-17. The Display-a-Frame Terms

               Disputed Term 14                  Plaintiff’s Proposed        Defendant’s Proposed
                                                     Construction                 Construction
    “cause the display to display a first     plain and ordinary            display the first frame
    frame indicative of a shooting            meaning                       indicative of a shooting
    effective range in accordance with a                                    effective range in
    position of the first touch operation”                                  response to and at the
                                                                            position of the first
    •   ’873 Patent Claim 1                                                 touch operation
    “control the display to display a frame
    indicative of a shooting effective
    range in accordance with a position of
    the first touch operation”

    •   ’873 Patent Claim 8
    “controlling the first computer to …
    display a first frame indicative of a
    shooting effective range on the display
    in accordance with a position of the
    first touch operation”

    •   ’873 Patent Claim 9



   14
      The parties identified the disputed terms as “[cause/control] the display to display a first frame
   indicative of a shooting effective range in accordance with a position of the first touch operation”
   and identified the implicated claims as “9,795,873 1, 8, 9, 10, 11.” ’070 Case Joint Claim
   Construction Chart, Dkt. No. 131 at 6. The term identified by the parties does not appear in Claims
   8, 9, 10, and 11 of the ’873 Patent. The Court here identifies comparable “displaying” limitations
   found in those claims.
                                                    53
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 54 of 70 PageID #: 7135



               Disputed Term 14                   Plaintiff’s Proposed        Defendant’s Proposed
                                                     Construction                 Construction
    “displaying, by the display of the
    terminal device, a frame indicative of
    a shooting effective range in
    accordance with a position of the first
    touch operation”

    •   ’873 Patent Claim 10
    “control a display of the electronic
    device to display a first frame
    indicative of a shooting effective
    range in accordance with a position of
    the first touch operation”

    •   ’873 Patent Claim 11

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: Displaying the “frame indicative of a shooing effective range” “in

   accordance with a position of the first touch operation” does not means the frame is necessarily

   displayed “at the position of the first touch operation.” ’070 Case Dkt. No. 115 at 35.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’872 Patent col.2 ll.14–28.

        Defendant responds: As consistently described in the ’873 Patent, the frame indicating the

   shooting effective range is displayed at the location of the touch and in response to the touch on

   the touch panel. That the display was in response to the touch operation was explained during

   prosecution of the ’302 Patent. ’070 Case Dkt. No. 126 at 32–33.

        In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’873 Patent col.4 ll.19–37, col.5 ll.6–23; ’302

   Patent File Wrapper June 13, 2018 Amendment at 9 (Defendant’s Ex. T, ’070 Case Dkt. No.

                                                      54
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 55 of 70 PageID #: 7136



   126-21 at 4). Extrinsic evidence: Nagano Dep. vol.1 at 78:16 – 79:5 (Defendant’s Ex. M, ’070

   Case Dkt. No. 126-14 at 7–8).

       Plaintiff replies: While the ’873 Patent describes displaying the frame at the location of the

   touch position, this is a description of an embodiment and thus should not be used to limit broader

   claim language. Further, Defendant represented in its petition for Inter Partes Review of the ’873

   Patent that this limitation means “that the touch operation ‘causes the first frame to be displayed.’”

   ’070 Case Dkt. No. 130 at 19–20.

       Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

   evidence: ’873 Patent col.2 ll.64–67. Extrinsic evidence: Petition for Inter Partes Review of U.S.

   Patent No. 9,795,873 at 16, Supercell Oy v. GREE, Inc., IPR2020-00215 (P.T.A.B. Dec. 4, 2019),

   Paper No. 2 (Plaintiff’s Ex. 1, ’070 Case Dkt. No. 130-1 at 22).

       Analysis

       The issue in dispute is whether a frame displayed “in accordance with a position of the first

   touch operation” in the ’873 Patent necessarily means that the frame is necessarily displayed at the

   position of the first touch operation. It does not.

       A frame displayed “in accordance with” a position of a touch operation refers to the display

   of the frame in response to the position of the touch operation, but this does not necessarily mean

   the frame is displayed “at the position” of the touch operation. During prosecution of the ’302

   Patent (a continuation of the ’873 Patent), the patentee distinguished prior art that “always displays

   the mark (cross hairs)” from the then-pending claims that recited “display a frame indicative of a

   shooting effective range in accordance with a first touch operation on the touch panel.” The

   patentee explained that the then-pending claims required “displaying the frame indicative of a

   shooting range according to the first touch on the touch panel” and thus the pending claim “only



                                                     55
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 56 of 70 PageID #: 7137



   displays a frame upon a first touch detection.” ’302 Patent File Wrapper June 13, 2018 Amendment

   at 9, ’070 Case Dkt. No. 126-21 at 4. Further, the “first touch displays the frame.” Id. From this,

   the Court understands that “in accordance with” an operation is used in the ’873 and ’302 Patents

   to mean “in response to” the operation. See NTP, Inc. v. Research In Motion, Ltd., 418 F.3d 1282,

   1293 (Fed. Cir. 2005) (for “patents [that] derive from the same parent application and share many

   common terms, [courts] must interpret the claims consistently across all asserted patents”).

       The Court is not persuaded, however, that displaying a frame “in accordance with” a position

   of the first touch operation means that the frame is necessarily “at the position” of the first touch

   operation. For example, the ’873 Patent describes a “target circle TC which [is] concentrically

   center[ed] at the touch-operated position” and a “cross hair CH having a cross shape, which is

   disposed at the touch position.” ’873 Patent col.5 ll.6–23 (emphasis added). This suggests that a

   frame may be displayed at a position based on the position of the touch operation (e.g., centered

   at) but not necessarily “at” the position of the touch operation. Simply, Defendant has not identified

   anything that rises to the exacting standard required to limit the position of the claimed display to

   be “at the position of the first touch operation.”

       Accordingly, the Court construes these terms by construing “in accordance with a position of

   the first touch operation” as follows:

          •   “in accordance with a position of the first touch operation” means “in response to and

              based on the position of the first touch operation.”




                                                        56
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 57 of 70 PageID #: 7138



           A-18. “identify a second touch operation at the touch panel as an instruction for an
                 attack when the first frame is displayed”

           Disputed Term                   Plaintiff’s Proposed             Defendant’s Proposed
                                              Construction                       Construction
    “identify a second touch          plain and ordinary meaning        when the frame is displayed,
    operation at the touch panel                                        identify a touch operation that
    as an instruction for an attack                                     is separate from the first
    when the first frame is                                             touch operation, as an
    displayed”                                                          instruction for an attack

    •   ’873 Patent Claims 1, 8,
        9, 10, 11

        The Parties’ Positions

        Plaintiff submits: “[T]he first and second touch operations are different, but this is clear from

   the fact that they are denominated ‘first’ and ‘second’” and does not need to be reflected in a

   construction. ’070 Case Dkt. No. 115 at 36.

        Defendant responds: The first and second touch operations must be entirely distinct, there

   cannot be any overlap. This is dictated by the meaning of “touch operation,” which requires

   tapping. ’070 Case Dkt. No. 126 at 33.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’873 Patent fig.2, col.4 ll.10–37.

        Plaintiff replies: The “touch operation” is not necessarily a tap, and thus two touch operations

   can be different without requiring two taps. ’070 Case Dkt. No. 130 at 20.

        Plaintiff cites further extrinsic evidence to support its position: Zagal IPR Decl. ¶ 63,

   Supercell Oy v. GREE, Inc., IPR2020-00215 (P.T.A.B. Dec. 4, 2019), Ex. 1007 (Plaintiff’s Ex. 2,

   ’070 Case Dkt. No. 130-2).




                                                     57
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 58 of 70 PageID #: 7139



       Analysis

       The issue in dispute appears to be whether the claims of the ’873 Patent exclude any overlap

   between the first and second touch operations. They do not, so long as the first and second touch

   operations are different operations.

       For the reasons explained above, the Court rejects Defendant’s proposed construction because

   it is based on an improper interpretation of “touch operation.” Specifically, the term “touch

   operation” is not limited to tapping. Thus, while the second touch operation is necessarily

   distinguishable from the first touch operation (they are two different operations), this does not

   mean that there is necessarily no overlap between the two operations. For example, and as set forth

   above, the ’873 Patent describes: “In the case where the outer edge of the shooting button circle

   SC has been touch-operated, if this operation is determined in step S108, the CPU 11 accepts a

   subsequent slide operation of moving the touch operation while the touch state on the touch panel

   unit 18 is being kept.” ’873 Patent at col.5 ll.47–51. This describes two touch operations that

   expressly overlap: the first is the touch operation on the outer edge of the shooting button circle,

   the second is the sliding operation that moves the outer-edge touch operation while maintaining

   contact with the touch panel.

       Accordingly, the Court rejects Defendant’s proposed construction and determines that this

   term has its plain and ordinary meaning without the need for further construction.




                                                   58
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 59 of 70 PageID #: 7140



        B. Case No. 2:19-cv-172

           B-1.    “shooting effective range”

            Disputed Term                  Plaintiff’s Proposed            Defendant’s Proposed
                                               Construction                     Construction
    “shooting effective range”        range at which a shooting         plain and ordinary meaning
                                      action is effective
    •    ’302 Patent Claims 1, 5,                                       alternatively,
         8–11, 15                                                       • a range within which
                                                                            shooting action may be
                                                                            effective

        The Parties’ Positions

        Plaintiff submits substantially the same arguments presented above in the section on “shooting

   effective range” in the ’873 Patent. ’172 Case Dkt. No. 71 at 9–10.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’302 Patent col.5 ll.21–23.

        Defendant responds with substantially the same arguments presented above in the section on

   “shooting effective range” in the ’873 Patent. ’172 Case Dkt. No. 79 at 9–11.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’302 Patent col.4 ll.41–42, col.5 ll.15–17.

        Plaintiff replies: with substantially the same arguments presented above in the section on

   “shooting effective range” in the ’873 Patent. ’172 Case Dkt. No. 82 at 8–10.

        Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

   evidence: ’302 Patent figs.2, 4, col.6 ll.29–36. Extrinsic evidence: Petition for Inter Partes Review

   of U.S. Patent No. 10,286,302 at 13–14, 19, Supercell Oy v. GREE, Inc., IPR2020-00310 (P.T.A.B.

   Dec. 17, 2019), Paper No. 2 (Plaintiff’s Ex. 1, ’172 Case Dkt. No. 82-1 at 19–20, 25).




                                                    59
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 60 of 70 PageID #: 7141



         Analysis

         The issue in dispute is whether “shooting effective range” in the ’302 Patent is a range within

   which shooting necessarily is effective. For the reasons provided in the section on “shooting

   effective range” in the ’873 Patent, it is not.

         Accordingly, the Court construes “shooting effective range” as follows:

            •   “shooting effective range” means “range in which an attack target can be hit.”

            B-2.    “first touch operation” and “second touch operation”

            Disputed Term                   Plaintiff’s Proposed             Defendant’s Proposed
                                               Construction                       Construction
    “first touch operation”            plain and ordinary meaning        first operation that brings the
                                                                         user’s finger or other object,
    •    ’302 Patent Claims 1, 8–                                        such as a stylus, into contact
         11                                                              with touch panel

    “second touch operation”           plain and ordinary meaning        second operation that brings
                                                                         the user’s finger or other
    •    ’302 Patent Claims 1, 3,                                        object, such as a stylus, into
         5–11, 13, 15–17                                                 contact with touch panel


         Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

         The Parties’ Positions

         Plaintiff submits substantially the same arguments presented above in the section on “touch

   operation” in the ’873 Patent. ’172 Case Dkt. No. 71 at 10–12.

         In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’302 Patent col.1 ll.28–36, col.4 ll.19–24, col.4 ll.29–32, col.5 ll.29–41, col.5 ll.47–

   51.

         Defendant responds with substantially the same arguments presented above in the section on

   “touch operation” in the ’873 Patent. ’172 Case Dkt. No. 79 at 11–15.


                                                      60
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 61 of 70 PageID #: 7142



          In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’302 Patent, at [57] Abstract, col.1 ll.16–22,

   col.2 ll.14–31, col.4 ll.15–37, col.4 ll.47–52, col.5 ll.29–31, col.5 ll.35–37, col.6 ll.4–6. Extrinsic

   evidence: Webster’s New College Dictionary 1192 (3d ed. 2008), “touch” (Defendant’s Ex. F,

   ’172 Case Dkt. No. 79-7 at 4); The American Heritage Dictionary 859 (5th ed. 2012), “touch”

   (Defendant’s Ex. G, ’172 Case Dkt. No. 79-8 at 4); Nagano Dep. vol.1 15 at 80:3–8 (Defendant’s

   Ex. B, ’172 Case Dkt. No. 79-3 at 9); Nagano Dep. vol.2 16 at 157:23 – 158:3 (Defendant’s Ex. C,

   ’070 Case Dkt. No. 79-4 at 5–6).

          Plaintiff replies with substantially the same arguments presented above in the section on

   “touch operation” in the ’873 Patent. ’172 Case Dkt. No. 82 at 10–13.

          Plaintiff cites further extrinsic evidence to support its position: Zagal ’302 Patent IPR Decl.

   ¶ 63, Supercell Oy v. GREE, Inc., IPR2020-00310 (P.T.A.B. Dec. 17, 2019), Ex. 1007 (Plaintiff’s

   Ex. 2, ’172 Case Dkt. No. 82-2).

          Analysis
          The issue in dispute appears to be whether a “touch operation” on a touch panel in the ’302

   Patent is necessarily limited to the initial contact of an object (like a finger or stylus) with the touch

   panel. For the reasons provided in the section on “touch operation” in the ’873 Patent, it is not.

          Accordingly, the Court construes “touch operation” as follows:

             •   “first touch operation” means “first operation that involves the user’s finger or other

                 object, such as a stylus, on the touch panel”;

             •   “second touch operation” means “second operation that involves the user’s finger or

                 other object, such as a stylus, on the touch panel.”


   15
        Videotaped Deposition of Tadashi Nagano Volume 1 (Jan. 14, 2020).
   16
        Videotaped Deposition of Tadashi Nagano Volume 2 (Jan. 15, 2020).
                                                      61
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 62 of 70 PageID #: 7143



          B-3.    The Display-a-Frame Terms

              Disputed Term 17                Plaintiff’s Proposed     Defendant’s Proposed
                                                  Construction             Construction
    “cause the display to display a frame     plain and ordinary   display the frame indicative
    indicative of a shooting effective        meaning              of a shooting effective range
    range in accordance with a first touch                         in response to and at the
    operation on the touch panel”                                  position of the first touch
                                                                   operation
    •   ’302 Patent Claim 1
    “control the display to display a frame
    indicative of a shooting effective
    range in accordance with a first touch
    operation on the touch panel”

    •   ’302 Patent Claims 8
    “controlling the first computer to
    display a frame indicative of a
    shooting effective range on the display
    in accordance with a first touch
    operation on the touch panel”

    •   ’302 Patent Claim 9
    “displaying, by the display of the
    terminal device, a frame indicative of
    a shooting effective range in
    accordance with a first touch operation
    on the touch panel”

    •   ’302 Patent Claim 10
    “control a display of the electronic
    device to display a first frame
    indicative of a shooting effective
    range in accordance with a first touch
    operation on the touch panel”

    •   ’302 Patent Claim 11


   17
      The parties identified the disputed terms as “[cause/control] the display to display a frame
   indicative of a shooting effective range in accordance with a first touch operation on the touch
   panel” and identified the implicated claims as “10,286,302 1, 8-11.” ’172 Case Joint Claim
   Construction Chart, Dkt. No. 84 at 2. The term identified by the parties does not appear in Claims
   9, 10, and 11 of the ’302 Patent. The Court identifies comparable “displaying” limitations found
   in those claims.
                                                  62
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 63 of 70 PageID #: 7144



       Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

       The Parties’ Positions

       Plaintiff submits substantially the same arguments presented above in the section on the

   Display-a-Frame Terms in the ’873 Patent. ’172 Case Dkt. No. 71 at 12–13.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’302 Patent col.2 ll.17–31.

       Defendant responds with substantially the same arguments presented above in the section on

   the Display-a-Frame Terms in the ’873 Patent. ’172 Case Dkt. No. 79 at 15–16.

       In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’302 Patent col.4 ll.19–37, col.5 ll.6–23; ’302

   Patent File Wrapper June 13, 2018 Amendment at 9 (Defendant’s Ex. I, ’172 Case Dkt. No. 79-10

   at 4). Extrinsic evidence: Nagano Dep. vol.1 at 78:16 – 79:5 (Defendant’s Ex. B, ’172 Case Dkt.

   No. 79-3 at 7–8); Nagano Dep. vol.1 Ex. 2B (Defendant’s Ex. E, ’172 Case Dkt. No. 79-6).

       Plaintiff replies with substantially the same arguments presented above in the section on the

   Display-a-Frame Terms in the ’873 Patent. ’172 Case Dkt. No. 82 at 13–15.

       Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

   evidence: ’302 Patent col.2 ll.64–67, col.4 ll.17–37. Extrinsic evidence: Petition for Inter Partes

   Review of U.S. Patent No. 10,286,302 at 16, Supercell Oy v. GREE, Inc., IPR2020-00310

   (P.T.A.B. Dec. 17, 2019), Paper No. 2 (Plaintiff’s Ex. 1, ’172 Case Dkt. No. 82-1 at 22).

       Analysis

       The issue in dispute is whether the frame displayed “in accordance with a first touch

   operation” in the ’302 Patent necessarily requires that the frame is displayed at the position of the



                                                      63
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 64 of 70 PageID #: 7145



   first touch operation. For the reasons provided in the section on The Display-a-Frame Terms in the

   ’873 Patent, it is not.

        Accordingly, the Court construes these terms by construing “in accordance with a first touch

   operation” as follows:

           •    “in accordance with a first touch operation” means “in response to and based on the

                first touch operation.”

           B-4.    “identify a second touch operation at the touch panel as an instruction for an
                   attack when the frame is displayed” and “second touch operation in the
                   frame”

               Disputed Term                 Plaintiff’s Proposed         Defendant’s Proposed
                                                 Construction                  Construction
    “identify a second touch              plain and ordinary          when the frame is displayed,
    operation at the touch panel as       meaning                     identify a touch operation that
    an instruction for an attack when                                 is separate from the first
    the frame is displayed”                                           touch operation, as an
                                                                      instruction for an attack
    •   ’302 Patent Claims 1, 8–11
    “second touch operation in the        plain and ordinary          a touch operation that is
    frame”                                meaning                     separate from the first touch
                                                                      operation, in which the user’s
    •   ’302 Patent Claims 3, 13                                      finger is brought into contact
                                                                      with the touch panel at a
                                                                      location inside a boundary of
                                                                      the displayed frame


        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits substantially the same arguments presented above in the section on “identify

   a second touch operation . . .” in the ’873 Patent. ’172 Case Dkt. No. 71 at 13–14.

        Defendant responds with substantially the same arguments presented above in the section on

   “identify a second touch operation . . .” in the ’873 Patent. ’172 Case Dkt. No. 79 at 16–18.

                                                      64
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 65 of 70 PageID #: 7146



        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’302 Patent fig.2, col.4 ll.10–37, col.4 ll.47–57, col.6 l.65 – col.7 l.2.

        Plaintiff replies with substantially the same arguments presented above in the section on

   “identify a second touch operation . . .” in the ’873 Patent. ’172 Case Dkt. No. 82 at 15–16.

        Plaintiff cites further intrinsic evidence to support its position: ’302 Patent col.2 ll.64–67.

        Analysis

        The issue in dispute appears to be whether the claims of the ’302 Patent exclude any overlap

   between the first and second touch operations. For the reasons provided in the section on “identify

   a second touch operation at the touch panel as an instruction for an attack when the first frame is

   displayed” in the ’873 Patent, they do not, so long as the first and second touch operations are

   different operations.

        Accordingly, the Court rejects Defendant’s proposed construction and determines that these

   terms have their plain and ordinary meanings without the need for further construction.

           B-5.     “first frame”

           Disputed Term                    Plaintiff’s Proposed             Defendant’s Proposed
                                               Construction                       Construction
    “first frame”                      the frame                          indefinite

    •   ’302 Patent Claim 2

        The Parties’ Positions

        Plaintiff submits: Claim 2 of the ’302 Patent includes an obvious typographical error: it recites

   a single frame, and “first frame” should state “the frame” as it does in the substantially similar

   Claim 12. Even if this is not a typographical error that may be corrected by the Court, Defendant

   has not proffered anything more than attorney argument that the claim is indefinite for lack of




                                                      65
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 66 of 70 PageID #: 7147



   antecedent basis. Specifically, Defendant has not provided any expert testimony regarding the

   meaning of this term. ’172 Case Dkt. No. 71 at 14–16.

       Defendant responds: This is not the type of error that the Court may correct since the

   appropriate correction is subject to reasonable debate. Specifically, the ’302 Patent describes two

   frames that may be indicative of the shooting effective range, the shooting circle SC and the target

   circle TC. Thus, the claim may be directed to two frames rather than a single frame and the error

   may be other than the one Plaintiff suggests. “First frame” thus lacks antecedent reference and its

   meaning therefore is uncertain. Further, expert testimony is not necessary to determine if a claim

   is indefinite for lack of antecedent basis. ’172 Case Dkt. No. 79 at 19–20.

       Plaintiff replies: Given the context of the claims, including Claim 12, the only frame in Claim

   2 is the “frame indicative of a shooting effective range” and thus “first frame” refers to this frame.

   In fact, this is how Defendant and its expert presented the claim to the PTAB in a petition for Inter

   Partes Review of the ’302 Patent. Finally, Defendant necessarily cannot meet its burden to prove

   Claim 2 is indefinite since it did not submit expert opinion on the issue. ’172 Case Dkt. No. 82 at

   17–18.

       Plaintiff cites further extrinsic evidence to support its position: Petition for Inter Partes

   Review of U.S. Patent No. 10,286,302 at 47–48, Supercell Oy v. GREE, Inc., IPR2020-00310

   (P.T.A.B. Dec. 17, 2019), Paper No. 2 (Plaintiff’s Ex. 1, ’172 Case Dkt. No. 82-1 at 26–27); Zagal

   ’302 Patent IPR Decl. ¶ 165, Supercell Oy v. GREE, Inc., IPR2020-00310 (P.T.A.B. Dec. 17,

   2019), Ex. 1007 (Plaintiff’s Ex. 2, ’172 Case Dkt. No. 82-2).

       Analysis

       The issue in dispute is whether the meaning of “first frame” in Claim 2 of the ’302 Patent is

   reasonably certain when read in the proper context. It is.



                                                    66
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 67 of 70 PageID #: 7148



       To begin, contrary to Plaintiff’s contention, it is not necessary to have expert testimony on the

   issue of indefiniteness. See Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1342 (Fed. Cir.

   2015) (“A party cannot transform into a factual matter the internal coherence and context

   assessment of the patent simply by having an expert offer an opinion on it. The internal coherence

   and context assessment of the patent, and whether it conveys claim meaning with reasonable

   certainty, are questions of law.”)

       Claim 2 of the ’302 Patent, along with Claim 1, from which Claim 2 depends, provides:

              1. A non-transitory computer-readable medium including computer-program
            instructions, which when executed by an electronic device including a display
            configured to display a game image and a touch panel provided integral with the
            display, cause the electronic device to:
              cause the display to display a frame indicative of a shooting effective range in
                accordance with a first touch operation on the touch panel;
              identify a second touch operation at the touch panel as an instruction for an
                attack when the frame is displayed; and
              control to attack in accordance with a display position of the frame when the
                instruction for the attack is identified.

             2. The non-transitory computer-readable medium of claim 1, wherein the
            computer-program instructions are configured to cause the electronic device to:
             identify a slide operation on the frame on the touch panel; and
             cause the display to move first frame in the game image in accordance with
               the slide operation.

   Thus, Claim 2 identifies a slide operation on the frame that Claim 1 causes to be displayed. Claim

   2 further causes the display to move a frame in “accordance with the slide operation.” While the

   frame moved in accordance with the slide operation is labeled “first frame” instead of “the frame,”

   there is only one frame in the dependency chain and there is only one frame for which a slide

   operation is identified. In this context, the only reasonable construction of Claim 2 is that “first

   frame” which is moved in accordance with the slide operation refers to “the frame” for which the

   slide operation is identified. Notably, this is the interpretation Defendant presents to the Patent

   Trial and Appeal Board: “Kolmykov-Zotov discloses identifying ‘a slide operation on the frame


                                                   67
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 68 of 70 PageID #: 7149



   on the touch panel’, and moving the frame in the game image in accordance with the slide

   operation of claims 2 and 12.” Petition for Inter Partes Review of U.S. Patent No. 10,286,302 at

   47, Supercell Oy v. GREE, Inc., IPR2020-00310 (P.T.A.B. Dec. 17, 2019), Paper No. 2 (emphasis

   added), ’172 Case Dkt. No. 82-1 at 26.

        Accordingly, Defendant has failed to establish that Claim 2 is indefinite for including “first

   frame” and the Court construes “first frame” as follows:

           •   “first frame” means “the frame.”

           B-6.   “a slide operation”

           Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                              Construction                       Construction
    “a slide operation”               plain and ordinary meaning        operation following a touch
                                                                        operation in which the user
    •   ’302 Patent Claims 2, 12                                        moves the location of the
                                                                        user’s finger from the touch
                                                                        operation position while
                                                                        maintaining contact with the
                                                                        touch panel


        The Parties’ Positions

        Plaintiff submits: The meaning of the “slide operation” is readily apparent without

   construction. Rather than being distinct from “touch operation,” the “slide operation” is a type of

   touch operation. ’172 Case Dkt. No. 71 at 17.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’302 Patent col.5 ll.47–51.

        Defendant responds: As described in the ’302 Patent, a “slide operation” involves “moving

   the touch operation while the touch state on the touch panel unit is being kept” (quoting ’302 Patent

   col.5 ll.50–51). This comports with the customary meaning of “slide” which requires smooth

   continuous contact with a surface. And as explained in the patent, the “slide operation” moves a


                                                    68
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 69 of 70 PageID #: 7150



   “touch operation” and is therefore distinct from a “touch operation.” ’172 Case Dkt. No. 79 at 20–

   21.

         In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’302 Patent col.5 ll.47–51. Extrinsic

   evidence: The American Heritage Dictionary 1303 (4th ed. 2007), “slide” (Defendant’s Ex. J, ’172

   Case Dkt. No. 79-11 at 4).

         Plaintiff replies: As Defendant and its expert represented to the PTAB, one of ordinary skill

   in the art would have no difficulty in applying the plain and ordinary meaning of “slide operation”

   without construction of the term. ’172 Case Dkt. No. 82 at 18–19.

         Plaintiff cites further extrinsic evidence to support its position: Zagal ’302 Patent IPR Decl.

   ¶ 63, Supercell Oy v. GREE, Inc., IPR2020-00310 (P.T.A.B. Dec. 17, 2019), Ex. 1007 (Plaintiff’s

   Ex. 2, ’172 Case Dkt. No. 82-2).

         Analysis

         The issues in dispute distill to whether a “slide operation” is necessarily distinct from a “touch

   operation.” It is not. Rather, the Court understands that “slide operation” is a type of “touch

   operation.”

         The issue here is similar to those addressed in the sections on “touch operation” and “identify

   a second touch operation . . .” of the ’873 Patent. For the reasons set forth in those sections, the

   Court understands that “slide operation” is a specific type of “touch operation” rather than being

   wholly distinct from a “touch operation.” Specifically, the ’302 Patent, like the ’873 Patent,

   provides:

            In the case where the outer edge of the shooting button circle SC has been touch-
            operated, if this operation is determined in step S108, the CPU 11 accepts a
            subsequent slide operation of moving the touch operation while the touch state on
            the touch panel unit 18 is being kept. Based on the accepted content, the CPU 11

                                                      69
Case 2:19-cv-00070-JRG-RSP Document 175 Filed 05/11/20 Page 70 of 70 PageID #: 7151



             moves the display position of the shooting button circle SC and target circle TC
             (step S110).

      ’302 Patent col.5 ll.47–54. This passage does not distinguish “slide operation” from “touch

      operation” in the abstract. Rather, it notes that a slide operation may move “the touch operation,”

      referring to the specific antecedent outer-edge touch operation.

           Accordingly, the Court construes “a slide operation” as follows

             •   “a slide operation” means “an operation that involves moving the user’s finger or

                 other object, such as a stylus, on the touch panel.”
  .
      V.     CONCLUSION

           The Court adopts the constructions above for the disputed and agreed terms of the Asserted

      Patents. Furthermore, the parties should ensure that all testimony that relates to the terms addressed

      in this Order is constrained by the Court’s reasoning. However, in the presence of the jury the

      parties should not expressly or implicitly refer to each other’s claim construction positions and

      should not expressly refer to any portion of this Order that is not an actual construction adopted

      by the Court. The references to the claim construction process should be limited to informing the

      jury of the constructions adopted by the Court.
             SIGNED this 3rd day of January, 2012.
            SIGNED this 8th day of May, 2020.




                                                            ____________________________________
                                                            ROY S. PAYNE
                                                            UNITED STATES MAGISTRATE JUDGE




                                                       70
